Exhibit 10.1

 

 

 

CREDIT AGREEMENT
dated as of March 29, 2012

 

among

 

KILROY REALTY, L.P.

 

JPMORGAN CHASE BANK, N.A.,
as Bank and as Administrative Agent for the Banks,

 

J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Joint Bookrunner,
WELLS FARGO SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent,

 

PNC BANK, NATIONAL ASSOCIATION,
and
UNION BANK, N.A.,
as Co-Documentation Agents,

 

and

 

THE BANKS LISTED HEREIN

 

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of March 29, 2012, among KILROY REALTY, L.P. (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Bank and as Administrative Agent for
the Banks (“Administrative Agent”), J.P. MORGAN SECURITIES LLC, as Joint Lead
Arranger and Joint Bookrunner, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arranger and Joint Bookrunner, WELLS FARGO
SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner, BANK OF AMERICA,
N.A., as Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agent, PNC BANK, NATIONAL ASSOCIATION and UNION BANK, N.A., as
Co-Documentation Agents, and the BANKS listed on the signature pages hereof (the
“Banks”).

 

RECITALS

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  The following
terms, as used herein, have the following meanings:

 

“Adjusted Annual EBITDA” means, for any period, Annual EBITDA for such period,
minus the sum of (a) interest income other than interest income from mortgage
notes not in excess of $5,000,000 per annum, and (b) a management fee reserve in
an amount equal to 3% of consolidated total revenue (after deduction of interest
income of Borrower and its subsidiaries for such period), plus the sum of (a)
general and administrative expenses for such period to the extent included in
Annual EBITDA and (b) actual management fees relating to Real Property for such
period.

 

“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.7(b).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Agreement” means this Credit Agreement, as the same may from time to time
hereafter be modified, supplemented or amended.

 

1

--------------------------------------------------------------------------------


 

“Annual EBITDA” means, measured as of the last day of each calendar quarter (and
without duplication), an amount derived from (i) total revenues relating to all
Real Property Assets of the Borrower, the General Partner and their Consolidated
Subsidiaries or to the Borrower’s or the General Partner’s interest in Minority
Holdings for the previous four consecutive calendar quarters including the
quarter then ended, on an accrual basis without giving effect to the
straight-lining of rents, plus (ii) interest and other income of the Borrower,
the General Partner and their Consolidated Subsidiaries, including, without
limitation, real estate service revenues, for such period, plus (iii)
nonrecurring extraordinary losses (including losses from the sale of Real
Property Assets and/or early extinguishment of Debt or the forgiveness of Debt)
for such period, plus (iv) non-cash compensation expense for such period not in
excess of $15,000,000 per annum, plus (v) costs and expenses incurred during
such period with respect to acquisitions consummated during such period, less
(vi) total operating expenses and other expenses relating to such Real Property
Assets and to the Borrower’s and the General Partner’s interest in Minority
Holdings for such period (other than interest, taxes, depreciation,
amortization, and other non-cash items), less (vii) total corporate operating
expenses (including general overhead expenses) and other expenses of the
Borrower, the General Partner, their Consolidated Subsidiaries and the
Borrower’s and the General Partner’s interest in Minority Holdings (other than
interest, taxes, depreciation, amortization and other non-cash items), less
(viii) gains from discontinued operations and extraordinary gains or losses, for
such period, and less (ix) nonrecurring extraordinary gains (including gains
from the sale of Real Property Assets and/or the early extinguishment of Debt or
the forgiveness of Debt) for such period.  For purposes of this Agreement,
Annual EBITDA shall be deemed to include only the Borrower’s pro rata share
(such share being based upon the Borrower’s percentage ownership interest as
shown on the Borrower’s annual audited financial statements) of the Annual
EBITDA of any Person in which the Borrower, directly or indirectly, owns an
interest.

 

“Applicable Interest Rate” means the lesser of (x) the rate at which the
interest rate applicable to any floating rate Debt could be fixed, at the time
of calculation, by the Borrower entering into an unsecured interest rate swap
agreement (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate swap agreement at the time of calculation, a reasonably
determined fixed rate equivalent), and (y) the rate at which the interest rate
applicable to such floating rate Debt is actually capped, at the time of
calculation, if the Borrower has entered into an interest rate cap agreement
with respect thereto or if the documentation for such Debt contains a cap.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the following table.

 

2

--------------------------------------------------------------------------------


 

Range of Borrower’s Credit
Rating*

 

Applicable Margin for
Euro-Dollar Loans
(% per annum)

 

Applicable Margin for Base
Rate Loans
(% per annum)

 

<BBB-/Baa3 or unrated

 

2.200

%

1.200

%

BBB-/Baa3

 

1.750

%

0.750

%

BBB/Baa2

 

1.400

%

0.400

%

BBB+/Baal

 

1.200

%

0.200

%

A-/A3 or better

 

1.150

%

0.150

%

 

--------------------------------------------------------------------------------

* Applicable rating is Borrower’s Credit Rating and if the Borrower has only two
ratings, then it will be the higher of the two.  In the event that the ratings
are more than one level apart, the median rating will be used.  If the Borrower
has three ratings and such ratings are split, then, if the difference between
the highest and lowest is one level apart, it will be the highest of the three,
but if the difference is more than one level, the rating will be the average of
the two highest (or if such average is not a recognized category, then the
second highest rating will be used).

 

Should Borrower lose its Investment Grade Rating from both S&P and Moody’s,
pricing will revert to the unrated portion of the table above.  Upon
reinstatement of its Investment Grade Rating from either S&P or Moody’s, pricing
will revert to the rated pricing table above.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate, (ii) the Federal Funds Rate +.50% and (iii) one-month London
Interbank Offered Rate (determined as though the interest period commenced as of
the date of determination) + 1%.

 

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

 

“Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the applicable Notice of Borrowing or pursuant to Article VIII.

 

3

--------------------------------------------------------------------------------


 

“BBA LIBOR” has the meaning set forth in Section 2.7(b).

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means Kilroy Realty, L.P. and its successors.

 

“Borrower’s Credit Rating” means the rating assigned by the Rating Agencies to
the General Partner’s or the Borrower’s senior unsecured long term indebtedness,
or if no such rating is available, then the General Partner’s or the Borrower’s
issuer rating.

 

“Borrowing” has the meaning set forth in Section 1.3.

 

“Capital Expenditures” means, for any period, the sum of all recurring
expenditures on capital improvements (whether paid in cash or accrued as a
liability) by the Borrower which are capitalized on the consolidated balance
sheet of the Borrower in conformity with GAAP, but less (i) all expenditures
made with respect to the acquisition by the Borrower and its Consolidated
Subsidiaries of any interest in real property within nine months after the date
such interest in real property is acquired and (ii) capital expenditures made
from the proceeds of insurance or condemnation awards (or payments in lieu
thereof) or indemnity payments received during such period by Borrower or any of
its Consolidated Subsidiaries from third parties.

 

“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by banks
rated AA or better by S&P or Aa2 by Moody’s and dealers, including, without
limitation, Federal Home Loan Mortgage Corporation participation sale
certificates, Government National Mortgage Association modified pass-through
certificates, Federal National Mortgage Association bonds and notes, Federal
Farm Credit System securities, (iv) time deposits, domestic and Eurodollar
certificates of deposit, bankers acceptances, commercial paper rated at least
A-1 by S&P and P-1 by Moody’s, and/or guaranteed by an Aa rating by Moody’s, an
AA rating by S&P, or better rated credit, floating rate notes, other money
market instruments and letters of credit each issued by banks which have a
long-term debt rating of at least AA by S&P or Aa2 by Moody’s, (v) obligations
of domestic corporations, including, without limitation, commercial paper,
bonds, debentures, and loan participations, each of which is rated at least AA
by S&P, and/or Aa2 by Moody’s, and/or unconditionally guaranteed by an AA rating
by S&P, an Aa2 rating by Moody’s, or better rated credit, (vi) obligations
issued by states and local governments or their agencies, rated at least MIG-1
by Moody’s and/or SP-1 by S&P and/or guaranteed by an irrevocable letter of
credit of a bank with a long-term debt rating of at least AA by S&P or Aa2 by
Moody’s, (vii) repurchase agreements with major banks and primary government
securities dealers fully secured by U.S. Government or agency collateral equal
to or exceeding the principal amount on a daily basis and held in safekeeping,
(viii) real estate loan pool participations, guaranteed by an entity with an AA
rating given by S&P or an Aa2 rating given by Moody’s, or better rated credit,
and (ix) shares of any mutual fund that has its assets primarily invested in the
types of investments referred to in clauses (i) through (v).

 

4

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Commitment” means, with respect to each Bank, the amount indicated on its
signature page to this Agreement, as such amount may be increased pursuant to
Section 9.16.

 

“Completion of Construction” means the issuance of a temporary or permanent
certificate of occupancy for the improvements under construction, permitting the
use and occupancy thereof for their regular intended uses.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with the Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means at any date the difference between (a)
Total Asset Value, less (b) Total Debt.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
guaranty of the principal of the Debt of any other Person, (ii) any contingent
obligation of such Person required to be shown on such Person’s balance sheet in
accordance with GAAP, and (iii) any obligation required to be disclosed in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any non-recourse Debt, lease, dividend or other obligation, exclusive of
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than guarantees
of completion) which have not yet been called on or quantified, of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (iii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the Applicable Interest Rate, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Borrower required to be delivered
pursuant to Section 4.4 hereof.  Notwithstanding anything contained herein to
the contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim.  Subject to the
preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to the Borrower), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations, (ii) in the case of joint and several
guarantees given by a Person in whom the Borrower owns an interest (which
guarantees are non-recourse to the Borrower), to the extent the guarantees, in
the aggregate,

 

5

--------------------------------------------------------------------------------


 

exceed 15% of total real estate investments of such Person, the amount in excess
of 15% shall be deemed to be a Contingent Obligation of the Borrower, and (iii)
in the case of a guaranty (whether or not joint and several) of an obligation
otherwise constituting Debt of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Debt of such Person.  Notwithstanding anything contained herein to
the contrary, “Contingent Obligations” shall not be deemed to include guarantees
of Unused Commitments or of construction loans to the extent the same have not
been drawn.

 

“Credit Party” means the Administrative Agent or any other Bank.

 

“Debt” of any Person (including Minority Holdings) means, without duplication,
(A) (i) the face amount of all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or any asset and, (ii) the face
amount of all indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument (whether or not disbursed in full in the case of a
construction loan), (B) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all unreimbursed amounts drawn
thereunder, (C) as shown on such Person’s balance sheet, all Contingent
Obligations of such Person, (D) all “mark to market” liabilities of such Person
under any interest rate protection agreement (including, without limitation, any
interest rate swaps, caps, floors, collars and similar agreements) or other
hedging agreements and currency swaps and foreign exchange contracts or similar
agreements.  For purposes of this Agreement, Debt (other than Contingent
Obligations) of the Borrower shall be deemed to include only the Borrower’s pro
rata share (such share being based upon the Borrower’s percentage ownership
interest as shown on the Borrower’s annual audited financial statements) of the
Debt of any Person in which the Borrower, directly or indirectly, owns an
interest, provided that such Debt is nonrecourse, both directly and indirectly,
to the Borrower.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Bank
notifies the Administrative Agent in writing that such failure is the result of
such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank’s
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Domestic Business Days after request
by a Credit Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Bank that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Bank shall cease to be a Defaulting
Lender pursuant to this

 

6

--------------------------------------------------------------------------------


 

clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Development Properties” means any Real Property Assets which are 100% owned in
fee (or leasehold pursuant to a Financeable Ground Lease) by the Borrower, the
General Partner or any of their Consolidated Subsidiaries and which are not
subject to any Lien (other than Permitted Liens), and which are under
development or redevelopment, provided that Real Property Assets shall cease to
be Development Properties as of the earlier to occur of (a) the date which is
eighteen (18) months after Completion of Construction thereof, and (b) the first
fiscal quarter in which the occupancy rate of the applicable Development
Property has averaged eighty-five percent (85%) or more.

 

“Dollar” and “$” mean dollars which are the lawful money of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City and Los Angeles are authorized by law to
close.

 

“Domestic Lending Office” means, as to each Bank, its office located within the
United States at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office within the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent; provided that no Bank shall be permitted to change its
Domestic Lending Office if as a result of such change either (i) pursuant to the
provisions of Section 8.1 or Section 8.2, Borrower would be unable to maintain
any Loans as Euro-Dollar Loans; or (ii) Borrower would be required to make any
payment to such Bank pursuant to the provisions of Section 8.3 or Section 8.4.

 

“Eligible Assignee” means one or more banks, finance companies, insurance or
other financial institutions which (1) has (or, in the case of a bank which is a
subsidiary, such bank’s parent has) a rating of its senior debt obligations of
not less than Baa-1 by Moody’s or a comparable rating by a rating agency
acceptable to Administrative Agent, and (2) has total assets in excess of Ten
Billion Dollars ($10,000,000,000).

 

“Environmental Affiliate” means any partnership, or joint venture, trust or
corporation in which an equity interest is owned by the Borrower, either
directly or indirectly.

 

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws by
a court or governmental agency having jurisdiction.

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damage, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (ii) circumstances forming the

 

7

--------------------------------------------------------------------------------


 

basis of any violation, or alleged violation, of any Environmental Law, in each
case as to which could reasonably be expected to have a Material Adverse Effect.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes or the clean-up or other remediation thereof.

 

“Environmental Report” has the meaning set forth in Section 4.7.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent; provided that no Bank shall be permitted to change
its Euro-Dollar Lending Office if as a result of such change either (i) pursuant
to the provisions of Section 8.1 or Section 8.2, Borrower would be unable to
maintain any Loans as Euro-Dollar Loans; or (ii) Borrower would be required make
any payment to such Bank pursuant to the provisions of Sections 8.3 or Section
8.4.

 

“Euro-Dollar Loan” means a Loan to be made by a Bank as a Loan bearing interest
at the Adjusted London Interbank Offered Rate in accordance with the applicable
Notice of Borrowing or Notice of Interest Rate Election.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).

 

“Event of Default” has the meaning set forth in Section 6.1.

 

8

--------------------------------------------------------------------------------


 

“Extended Maturity Date” means March 29, 2017.

 

“Extension Fee” has the meaning set forth in Section 2.8(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average of the rates, quoted to the Administrative Agent from at
least three federal funds brokers of recognized standing selected by the
Administrative Agent, on such day on such transactions as determined by the
Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“FFO” means “funds from operations,” defined to mean net income (or loss)
(computed in accordance with GAAP), excluding gains (or losses) from debt
restructurings and sales of properties, plus depreciation and amortization,
after adjustments for Minority Holdings.  Adjustments for Minority Holdings will
be calculated to reflect FFO on the same basis as above.

 

“Financeable Ground Lease” means either (x) a ground lease reasonably
satisfactory to the Required Banks, or (y) a ground lease which provides (i) for
a remaining term of not less than 25 years (including options and renewals),
(ii) that the ground lease will not be terminated until any leasehold mortgagee
shall have received notice of a default and has had a reasonable opportunity to
cure the same or complete foreclosure, and has failed to do so, (iii) for a new
lease on substantially the same terms to any leasehold mortgagee recognized
under such ground lease as tenant if the ground lease is terminated for any
reason, (iv) for non-merger of the fee and leasehold estates, and (v)
transferability of the tenant’s interest under the ground lease, subject only to
the landlord’s reasonable approval.  Notwithstanding the foregoing, it is hereby
agreed that the ground lease with respect to the Real Property Asset commonly
known as “Kilroy Airport Center, Long Beach, California”, shall be deemed to be
a “Financeable Ground Lease”.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“FMV Cap Rate” means 6.75%.

 

9

--------------------------------------------------------------------------------

 


 

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession within the United States, which
are applicable to the circumstances as of the date of determination.

 

“General Partner” means Kilroy Realty Corporation, a Maryland corporation.

 

“Governmental Authority” means any Federal, state or local government or any
other political subdivision thereof or agency exercising executive, legislative,
judicial, regulatory or administrative functions having jurisdiction over the
Borrower or any Real Property Asset.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Loans which are
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Loan of any particular Bank is converted to or made as a Base Rate Loan
pursuant to Section 8.2 or 8.4, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

 

“Guaranty” means the Guaranty of Payment, of even date herewith, made by the
General Partner.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Initial Funding Date” means the date on or after the Closing Date, but in no
event later than March 29, 2012, on which all of the conditions described in
Sections 3.1 and 3.2 have been satisfied (or waived) in a manner satisfactory to
the Administrative Agent and the Banks and on which the initial Loans under this
Agreement are made by the Banks to the Borrower.

 

“Interest Period” means:  (i) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing or of any Notice of Interest
Rate Election with respect to such Borrowing and ending one, two, three, six or,
if available from all of the Banks, nine or twelve months thereafter (or a
period of seven (7) or fourteen (14) days, not more frequently than twice in any
calender quarter, unless any Bank has previously advised the Administrative
Agent and the Borrower that it does not accept, in its sole discretion, the
Offered Rate), as the Borrower may elect in the applicable Notice of Borrowing
or Notice of Interest Rate Election; provided that:

 

(a)                                 any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding

 

10

--------------------------------------------------------------------------------


 

day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and

 

(c)                                  any Interest Period which would otherwise
end after the Maturity Date shall end on the Maturity Date.

 

(ii)                                  with respect to each Base Rate Borrowing,
the period commencing on the date of such Borrowing or Notice of Interest Rate
Election and ending 30 days thereafter; provided that any Interest Period which
would otherwise end on a day which is not a Domestic Business Day shall be
extended to the next succeeding Domestic Business Day; and provided that any
Interest Period which would otherwise end after the Maturity Date shall end on
the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“IntraLinks” means an electronic service provider that provides a secure means
to post information via the internet, at all times accessible by the
Administrative Agent and the Banks.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, and a rating or “shadow” rating of Baa3 or better from
Moody’s or a rating or “shadow” rating equivalent to the foregoing from Fitch. 
Any such “shadow” rating shall be evidenced by a letter from the applicable
Rating Agency or by such other evidence as may be reasonably acceptable to the
Administrative Agent (as to any such other evidence, the Administrative Agent
shall present the same to, and discuss the same with, the Banks).

 

“Joint Bookrunner” shall mean each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, and Wells Fargo Securities LLC, in their
respective capacities as joint bookrunner, and their respective successors in
such capacity.

 

“Joint Lead Arranger” shall mean each of J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo Securities LLC, in
their respective capacities as joint lead arranger, and their respective
successors in such capacity.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, each of the Borrower
and any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Loan made by a Bank pursuant to Section 2.1; provided that, if
any such Loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Loan” shall refer to the
combined principal amount resulting

 

11

--------------------------------------------------------------------------------


 

from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

 

“Loan Amount” means One Hundred Fifty Million and 00/100 Dollars ($150,000,000)
(as adjusted pursuant to Section 9.16).

 

“Loan Documents” means this Agreement, the Notes, the Guaranty and any related
documents.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).

 

“Margin Stock” shall have the meaning provided such term in Regulation U,
Regulation T and Regulation X of the Federal Reserve Board.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or assets of the Borrower or (ii) the ability of the
Borrower to perform its obligations hereunder in all material respects,
including to pay interest and principal.

 

“Material of Environmental Concern” means and includes pollutants, contaminants,
hazardous wastes, and toxic, radioactive, caustic or otherwise hazardous
substances, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $5,000,000.

 

“Maturity Date” means either (a) the Original Maturity Date, or (b) the Extended
Maturity Date, if the extension option set forth in Section 2.9(a) has been
exercised.

 

“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned by the Borrower which are not consolidated with the
Borrower on its financial statements.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Net Offering Proceeds” means all cash received by the Borrower or the General
Partner as a result of the sale of common shares of beneficial interest,
preferred shares of beneficial interest (including perpetual preferred),
partnership interests, limited liability company interests, or other ownership
or equity interests in the Borrower or the General Partner (or evidence of
indebtedness of the Borrower or the General Partner convertible into any of the
foregoing) less customary costs and discounts of issuance paid by the Borrower
or the General Partner, as the case may be.

 

12

--------------------------------------------------------------------------------


 

“New Acquisition” shall mean any Real Property Asset acquired after the date
hereof.

 

“Non-Recourse Debt” means Debt of the Borrower or the General Partner on a
consolidated basis for which the right of recovery of the obligee thereof is
limited to recourse against the Real Property Assets securing such Debt (subject
to such limited exceptions to the non-recourse nature of such Debt such as
fraud, misappropriation, misapplication and environmental indemnities, as are
usual and customary in like transactions at the time of the incurrence of such
Debt).

 

“Notes” means, collectively, the promissory notes of the Borrower, each
substantially in the form of Exhibit A hereto, evidencing the obligation of the
Borrower to repay the Loans, and “Note” means any one of such promissory notes
issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.2.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.15(a).

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower from time to time owing to any Bank under or in
connection with this Agreement or any other Loan Document, including, without
limitation, the outstanding principal amount of the Loans at such time.

 

“Offered Rate” means a rate per annum quoted by the Administrative Agent, plus
the Applicable Margin for Euro-Dollar Loans, for an Interest Period of seven (7)
or fourteen (14) days.

 

“Original Maturity Date” means March 29, 2016.

 

“Other Taxes” has the meaning set forth in Section 8.4.

 

“Outstanding Balance” means the aggregate outstanding and unpaid principal
balance of all Loans.

 

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means (a) Liens in favor of the Borrower or the General
Partner on all or any part of the assets of Subsidiaries of the Borrower or the
General Partner, as applicable, provided that (i) the Debt to which such Lien
relates is held by the Borrower, (ii) such Debt is not otherwise pledged or
encumbered, and (iii) no more than 5% of the Unencumbered Asset Pool Properties
Value may be subject to any such Liens; (b) Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds,

 

13

--------------------------------------------------------------------------------


 

completion bonds, government contracts or other obligations of a like nature,
including Liens in connection with workers’ compensation, unemployment insurance
and other types of statutory obligations or to secure the performance of
tenders, bids, leases, contracts (other than for the repayment of Debt) and
other similar obligations incurred in the ordinary course of business; (c) Liens
for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded; provided, that any reserve or
other appropriate provision as shall be required in conformity with GAAP shall
have been made therefor; (d) Liens on property of the Borrower, the General
Partner or any Subsidiary thereof in favor of the Federal or any state
government to secure certain payments pursuant to any contract, statute or
regulation; (e) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, covenants, consents,
reservations, encroachments, variations and zoning and other restrictions,
charges or encumbrances (whether or not recorded), which do not interfere
materially with the ordinary conduct of the business of the Borrower, the
General Partner or any Subsidiary thereof and which do not materially detract
from the value of the property to which they attach or materially impair the use
thereof by the Borrower, the General Partner or any Subsidiary thereof; (f)
statutory Liens of carriers, warehousemen, mechanics, suppliers, materialmen,
repairmen or other Liens imposed by law and arising in the ordinary course of
business, for sums due and payable which are not then past due (or which, if
past due, are being contested in good faith and with respect to which adequate
reserves are being maintained to the extent required by GAAP); (g) Liens not
otherwise permitted by this definition and incurred in the ordinary course of
business of any or all of the Borrower, the General Partner or any Subsidiary
thereof with respect to obligations which do not exceed $500,000 in principal
amount in the aggregate at any one time outstanding; and (h) the interests of
lessees and lessors under leases of real or personal property made in the
ordinary course of business which would not have a Material Adverse Effect.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent in New York City from time to time as its Prime Rate.

 

“Quotation Date” has the meaning set forth in Section 2.7(b).

 

“Qualified Institution” means a Bank, or one or more banks, finance companies,
insurance or other financial institutions which (i) (A) has (or, in the case of
a bank which is a

 

14

--------------------------------------------------------------------------------


 

subsidiary, such bank’s parent has) a rating of its senior debt obligations of
not less than Baa-1 by Moody’s or a comparable rating by a rating agency
acceptable to the Administrative Agent and (B) has total assets in excess of Ten
Billion Dollars ($10,000,000,000), or (ii) is reasonably acceptable to the
Administrative Agent.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

 

“Real Property Assets” means as of any time, the real property assets owned
directly or indirectly by the Borrower, the General Partner and/or their
Consolidated Subsidiaries at such time, and “Real Property Asset” means any one
of them.

 

“Recourse Debt” shall mean Debt of the Borrower, the General Partner or any
Consolidated Subsidiary that is not Non-Recourse Debt.

 

“Reference Bank” means the principal London offices of the Administrative Agent.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, deposit, discharge, leaching or migration.

 

“Required Banks” means, at any time, Banks having at least fifty-one percent
(51%) of the aggregate amount of the Commitments or, if some or all of the
Commitments shall have been terminated, holding Notes evidencing at least
fifty-one percent (51%) of the aggregate unpaid principal amount of the Loans;
provided, however, that no Defaulting Lender shall be permitted to vote on any
matter requiring the vote of the Required Banks and for purposes of determining
the Required Banks the unpaid principal amount of Loan evidenced by Notes held
by such Bank, shall not be counted.

 

“Revolving Credit Agreement” means the Revolving Credit Agreement, as of August
10, 2010, among Borrower, JPMorgan Chase Bank, N.A., as administrative agent,
and the other banks party thereto, as modified by the First Amendment to
Revolving Credit Agreement, dated as of June 22, 2011, and by the Second
Amendment to Revolving Credit Agreement, dated as of March 29, 2012.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Debt” means all Debt secured by a Lien on real property.

 

15

--------------------------------------------------------------------------------


 

“Separate Parcel” means a Real Property Asset that is a single, legally
subdivided, separately zoned parcel that can be legally transferred or conveyed
separate and distinct from any other Real Property Asset without benefit of any
other Real Property Asset.

 

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests representing either (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by the Borrower.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Banks, and its successors in such capacity.

 

“Taxes” has the meaning set forth in Section 8.4.

 

“Term” has the meaning set forth in Section 2.9(b).

 

“Total Asset Value” means, the sum of (w) with respect to each Real Property
Asset for which there is a valid certificate of occupancy or a representation
from the Borrower that it is legally permitted to occupy such Real Property
Asset and is not less than 85% leased and occupied as of the last day of the
applicable fiscal quarter, the quotient of (i) Adjusted Annual EBITDA
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
with respect thereto for the previous four (4) consecutive quarters (or, if (A)
owned for less than four (4) quarters, the Adjusted Annual EBITDA (calculated
after giving effect to any required free rent periods by calculating the average
cash rent over the term of the lease during such free rent periods) for such
period, annualized, or (B) 85% leased and occupied for less than a full fiscal
quarter, the Adjusted Annual EBITDA (calculated after giving effect to any
required free rent periods by calculating the average cash rent over the term of
the lease during such free rent periods) for the period so leased and occupied
(whether or not owned for the previous four (4) fiscal quarters), annualized),
including the quarter then ended, but less reserves for Capital Expenditures of
(A)$0.30 per square foot per annum for each Real Property Asset that is an
office property, and (B) $0.15 per square foot per annum for each Real Property
Asset that is an industrial property, divided by (ii) the FMV Cap Rate, (x) with
respect to each Real Property Asset for which there is a valid certificate of
occupancy or a representation from the Borrower that it is lawfully permitted to
occupy such Real Property Asset but which is or has been less than 85% leased or
occupied for four full consecutive fiscal quarters, an amount equal to 75% of
the book value thereof, net of impairment charges, provided, however, that if
any such Real Property Asset shall remain less than 85% leased or occupied for
more than 24 consecutive months, then the value thereof shall be equal to 50% of
book value, (y) with respect to land and Development Properties, the lesser of
(i) the cost actually paid by the Borrower, the General Partner or any of their
Subsidiaries, and (ii) the market value, each as determined in accordance with
GAAP, of such land or Development Properties, and (z) Unrestricted Cash and Cash
Equivalents of the Borrower, the General Partner and their Subsidiaries as of
the date of determination.

 

16

--------------------------------------------------------------------------------


 

“Total Debt” means the sum of the balance sheet amount of all Debt of the
Borrower, the General Partner and their Consolidated Subsidiaries.  Total Debt
shall not be determined in accordance with GAAP, but instead shall be equal to
the sum of the stated principal amount of each item of Debt.

 

“Total Debt Ratio” means the ratio, as of the date of determination, of (i) the
sum of (x) the Total Debt of the Borrower, the General Partner and their
Consolidated Subsidiaries and (y) the Borrower’s and the General Partner’s pro
rata share of the Total Debt of any Minority Holdings of the Borrower or the
General Partner to (ii) Total Asset Value.

 

“Total Debt Service” means, as of the last day of each calendar quarter, an
amount equal to the sum of (i) interest (whether accrued, paid or capitalized)
payable by Borrower on its Debt for the previous four consecutive quarters
including the quarter then ended, plus (ii) scheduled payments of principal on
such Debt, whether or not paid by the Borrower (excluding balloon payments) for
the previous four consecutive quarters including the quarter then ended, plus
(iii) the Borrower’s and the General Partner’s pro rata share of the Total Debt
Service of any Minority Holdings of the Borrower or the General Partner.

 

“Unencumbered Asset Pool Net Operating Cash Flow” means, as of any date of
determination the Adjusted Annual EBITDA attributable to the Unencumbered Asset
Pool Properties.  Notwithstanding the foregoing, with respect to any
Unencumbered Asset Pool Property owned by the Borrower, the General Partner or
any of their Consolidated Subsidiaries for a period of less four (4) fiscal
quarters, Unencumbered Asset Pool Net Operating Cash Flow shall be determined in
a manner consistent with the foregoing calculation utilizing annualized Adjusted
Annual EBITDA for the relevant period of the Borrower’s, the General Partner’s
or any of their Consolidated Subsidiaries’ ownership of such Unencumbered Asset
Pool Property.

 

“Unencumbered Asset Pool Properties” means, as of any date, the Real Property
Assets listed in Exhibit B attached hereto and made a part hereof, each of which
is 100% owned in fee (or leasehold pursuant to a Financeable Ground Lease in the
case of assets listed on Exhibit C as leaseholds), directly or indirectly, by
the Borrower and/or the General Partner, together with all Real Property Assets
which have become part of the Unencumbered Asset Pool Properties as of such
date, and, as to all of the foregoing, each of which is (i) either an industrial
property or primarily an office property which may have secondary uses or a
Development Property which will be either an industrial or office property or a
mortgage note, and (ii) not subject to any Lien (other than Permitted Liens).

 

“Unencumbered Asset Pool Properties Value” means the sum of:

 

(i)                                     with respect to the Unencumbered Asset
Pool Properties for which there is a valid certificate of occupancy or a
representation from the Borrower that it is legally permitted to occupy such
Real Property Asset and which is not less than 85% leased and occupied as of the
last day of the applicable fiscal quarter, the quotient of (x) the Unencumbered
Asset Pool Net Operating Cash Flow (calculated after giving effect to any
required free rent periods by calculating the average cash rent over the term of
the lease during such free rent periods) with respect thereto for the previous
four (4) consecutive quarters (or if (A) owned for less than four (4) quarters,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for such period,
annualized, or (B) 85% leased and occupied for less than a full fiscal quarter,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving

 

17

--------------------------------------------------------------------------------


 

effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for the period so
leased and occupied (whether or not owned for the previous four (4) fiscal
quarters), annualized), including the quarter then ended, divided by (y) the FMV
Cap Rate, provided, however, that if any such Unencumbered Asset Pool Property
shall have been less than 85% leased and occupied for four (4) full consecutive
fiscal quarters, then the value thereof shall be equal to an amount equal to 75%
of the book value thereof, net of impairment charges, provided, however, that if
any such Real Property Asset shall remain less than 85% leased or occupied for
more than 24 consecutive months, then the value thereof shall be equal to 50% of
book value; and

 

(ii)                                  with respect to the Unencumbered Asset
Pool Properties which are Development Properties or mortgage notes, fifty
percent (50%) of (A) in the case of Development Properties, the lesser of (A)
the cost actually paid by the Borrower, the General Partner or any of their
Subsidiaries, and (B) the market value, each as determined in accordance with
GAAP, of such Development Properties, and (B) in the case of mortgage notes, the
book value thereof, determined in accordance with GAAP, provided that the value
attributable to Development Properties and mortgage notes, in the aggregate
shall not at any time exceed 15% of Unencumbered Asset Pool Properties Value.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents that is
not subject to any pledge, lien or control agreement, less (i) $35,000,000, (ii)
amounts normally and customarily set aside by Borrower for operating, capital
and interest reserves, and (iii) amounts placed with third parties as deposits
or security for contractual obligations.

 

“Unsecured Debt” means Debt not secured by a Lien on real property.

 

“Unsecured Debt Ratio” means, as of any date of determination, the ratio of the
Unencumbered Asset Pool Properties Value as of the date of determination to the
aggregate amount of Unsecured Debt of the Borrower, the General Partner and
their Consolidated Subsidiaries outstanding as of such date of determination.

 

18

--------------------------------------------------------------------------------


 

“Unsecured Debt Service” means, for any calendar quarter, the interest actually
payable (or accrued) on the Loans and all other Unsecured Debt.

 

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or otherwise, pursuant to any written
instrument or otherwise.

 

Section 1.2                                    Accounting Terms and
Determinations.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower delivered
to the Administrative Agent and the Banks; provided that, if the Borrower
notifies the Administrative Agent and the Banks that the Borrower wishes to
amend any covenant in Article V to eliminate the effect of any change in GAAP on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Banks wish to amend Article V for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

 

Section 1.3                                    Types of Borrowings.  The term
“Borrowing” denotes the aggregation of Loans of one or more Banks to be made to
the Borrower pursuant to Article II on the same date, all of which Loans are of
the same type (subject to Article VIII) and, except in the case of Base Rate
Loans, have the same Interest Period.  Borrowings are classified for purposes of
this Agreement by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans).

 

ARTICLE II

 

THE CREDITS

 

Section 2.1                                    Commitments to Lend.  Each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make Loans to the Borrower pursuant to this Section on the Initial Funding Date
in an amount equal to its Commitment.  If the Loan Amount shall be increased in
accordance with Section 9.16, each Bank whose Commitment shall have been
increased in accordance therewith or who shall have become a Bank hereunder,
severally agrees, on the terms and conditions set forth in this Agreement, to
make Loans to the Borrower pursuant to this Section from time to time during the
Term in amounts such that the aggregate principal amount of Loans by such Bank
at any one time outstanding shall not exceed the amount of its Commitment. The
aggregate amount of Loans to be made hereunder shall not exceed the Loan
Amount.  Each Borrowing under this subsection (a) shall be in an aggregate
principal amount of at least $2,500,000, or an integral multiple of $500,000 in
excess thereof and shall be

 

19

--------------------------------------------------------------------------------

 


 

made from the several Banks ratably in proportion to their respective
Commitments.  Any amounts repaid may be not be reborrowed.

 

Section 2.2                                    Notice of Borrowing.  (a) The
Borrower shall give the Administrative Agent notice (a “Notice of Borrowing”)
not later than 2:00 p.m. (New York City time) (x) one Domestic Business Day
before each Base Rate Borrowing, (y) three (3) Euro-Dollar Business Days before
each Euro-Dollar Borrowing, or (z) three (3) Domestic Business Days before each
Borrowing bearing interest at the Offered Rate, specifying:

 

(1)                                 the date of such Borrowing, which shall be a
Domestic Business Day in the case of a Base Rate Borrowing or a Borrowing
bearing interest at the Offered Rate or a Euro-Dollar Business Day in the case
of a Euro-Dollar Borrowing,

 

(2)                                 the aggregate amount of such Borrowing,

 

(3)                                 whether the Loans comprising such Borrowing
are to be Base Rate Loans, Loans bearing interest at the Offered Rate or
Euro-Dollar Loans,

 

(4)                                 in the case of a Euro-Dollar Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period,

 

(5)                                 the intended use for the proceeds of such
Borrowing, and

 

(6)                                 that no Default or Event of Default has
occurred or is continuing.

 

Section 2.3                                    Intentionally Omitted.

 

Section 2.4                                    Notice to Banks; Funding of
Loans.

 

(a)                                 Upon receipt of a Notice of Borrowing, the
Administrative Agent shall notify each Bank on the same day as it receives the
Notice of Borrowing of the contents thereof and of such Bank’s share of such
Borrowing and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

 

(b)                                 Not later than 2:00 P.M. (New York City
time) on the date of each Borrowing, each Bank shall make available its share of
such Borrowing, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.1. 
The Administrative Agent will make the funds so received from the Banks
available to the Borrower at the Administrative Agent’s aforesaid address.

 

(c)                                  Intentionally Omitted.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Bank prior to the date of any Borrowing that such Bank
will not make available to the Administrative

 

20

--------------------------------------------------------------------------------


 

Agent such Bank’s share of such Borrowing, the Administrative Agent may assume
that such Bank has made such share available to the Administrative Agent on the
date of such Borrowing in accordance with subsection (b) of this Section 2.4 and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If and to the extent that
such Bank shall not have so made such share available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.7 and (ii) in the case of such Bank, the Federal Funds Rate.  If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.

 

Section 2.5                                    Notes.

 

(a)                                 At the request of any Bank, its Loans shall
be evidenced by the Notes, each of which shall be payable to the order of each
applicable Bank for the account of its Applicable Lending Office in an amount
equal to each such Bank’s Commitment.

 

(b)                                 Each Bank may, by notice to the Borrower and
the Administrative Agent, request that its Loans of a particular type be
evidenced by a separate Note in an amount equal to the aggregate unpaid
principal amount of such Bank’s Loans of such type.  Each such Note shall be in
substantially the form of Exhibit A hereto, with appropriate modifications to
reflect the fact that it evidences solely Loans of the relevant type for such
Bank.  Each reference in this Agreement to the “Note” of such Bank shall be
deemed to refer to and include any or all of such Notes, as the context may
require.

 

(c)                                  Upon receipt of each Bank’s Note, the
Administrative Agent shall forward such Note to such Bank.  Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of any Bank to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

 

(d)                                 There shall be no more than five (5)
Euro-Dollar Borrowings outstanding at any one time pursuant to this Agreement.

 

Section 2.6                                    Maturity of Loans.  The Loans
shall mature, and the principal amount thereof shall be due and payable, on the
Maturity Date.

 

21

--------------------------------------------------------------------------------


 

Section 2.7                                    Interest Rates.

 

(a)                                 Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the
Applicable Margin for Base Rate Loans plus the Base Rate for such day.  Such
interest shall be payable in arrears for each Interest Period on the last day
thereof.

 

(b)                                 Each Euro-Dollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans plus the Adjusted London Interbank
Offered Rate for such day.  Such interest shall be payable in arrears for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof.

 

“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

 

The “London Interbank Offered Rate” applicable to a particular Interest Period
shall mean a rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) for Dollar deposits with maturities comparable to such Interest
Period as of 11:00 a.m., London time, on the Quotation Date; provided, however,
if such rate is not available at such time for any reason, the “London Interbank
Offered Rate” applicable to a particular Interest Period shall mean a rate per
annum equal to the rate at which Dollar deposits in an amount approximately
equal to the applicable Euro-Dollar Loan(s), and with maturities comparable to
the last day of the Interest Period with respect to which such London Interbank
Offered Rate is applicable, are offered in immediately available funds in the
London Interbank Market to the London office of the Administrative Agent by
leading banks in the Eurodollar market at 11:00 a.m., London time on the
Quotation Date.

 

The “Quotation Date” means, in relation to any period for which an interest rate
is to be determined, two (2) Euro-Dollar Business Days before the first day of
that period, unless market practice differs in the relevant interbank market for
a currency, in which case the Quotation Date for that currency will be
determined by the Administrative Agent in accordance

 

22

--------------------------------------------------------------------------------


 

with market practice in the London interbank market (and if quotations would
normally be given by leading banks in the London interbank market on more than
one day, the Quotation Date will be the last of those days).

 

(c)                                  Intentionally Omitted.

 

(d)                                 Interest on all Loans bearing interest at
the Offered Rate shall be payable for each applicable Interest Period on the
last day thereof.

 

(e)                                  In the event that, and for so long as, any
Event of Default shall have occurred and be continuing, the outstanding
principal amount of the Loans, and, to the extent permitted by law, overdue
interest in respect of all Loans, shall bear interest at the annual rate of the
sum of the Base Rate and two percent (2%).

 

(f)                                   The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder.  The Administrative Agent
shall give prompt notice to the Borrower and the Banks of each rate of interest
so determined, and its determination thereof shall be conclusive in the absence
of manifest error.

 

(g)                                  The Reference Bank agrees to use its best
efforts to furnish quotations to the Administrative Agent as contemplated by
this Section.  If the Reference Bank does not furnish a timely quotation, the
provisions of Section 8.1 shall apply.

 

Section 2.8                                    Fees.

 

(a)                                 Extension Fee.  If the Borrower elects to
extend the term of the Loans in accordance with Section 2.9(a), the Borrower
shall pay to the Administrative Agent no later than the Original Maturity Date
for the account of the Banks in proportion to their interests, a fee (the
“Extension Fee”) in an amount equal to 0.15% of the aggregate Loans outstanding
at the time of such payment.

 

(b)                                 Fees Non-Refundable.  All fees set forth in
this Section 2.8 shall be deemed to have been earned on the date payment is due
in accordance with the provisions hereof and shall be non-refundable.  The
obligation of the Borrower to pay such fees in accordance with the provisions
hereof shall be binding upon the Borrower and shall inure to the benefit of the
Administrative Agent and the Banks regardless of whether any Loans are actually
made.

 

Section 2.9                                    Extended Maturity Date; Mandatory
Termination.  (a) The Borrower shall have one (1) option to extend the Original
Maturity Date to the Extended Maturity Date, exercisable only as provided below
and subject to satisfaction of the following conditions:

 

(i)                                     the Borrower shall have delivered to the
Administrative Agent a written request for such extension at least thirty (30)
days, but not more than one hundred twenty (120) days, prior to the Original
Maturity Date (and the Administrative Agent shall forward to each Bank a copy of
such request promptly upon receipt thereof);

 

23

--------------------------------------------------------------------------------


 

(ii)                                  no Default or Event of Default shall exist
on the date of such written request from the Borrower and on the Original
Maturity Date; and

 

(iii)                               the Borrower shall have paid the Extension
Fee payable under Section 2.8(a).

 

(b)                                 The term (the “Term”) of the Loans shall
terminate and expire on the Maturity Date.  In addition, this Agreement and the
Commitments shall terminate automatically, and the Banks shall have no further
obligations hereunder to fund any Loans, if the Initial Funding Date shall not
have occurred on or before March 29, 2012. If the Initial Funding Date shall
have occurred on or before March 29, 2012 but the Borrower shall not have
borrowed the aggregate amount of the Commitments, then the Commitments, to the
extent undrawn, shall terminate automatically, and the Banks shall have no
further obligations hereunder to fund any Loans except pursuant to Section 9.16,
if applicable.

 

Section 2.10                             Mandatory Prepayment.  (a) Provided
that the Revolving Credit Agreement shall have been repaid in full, in the event
that an Unencumbered Asset Pool Property (or any Separate Parcel that originally
formed a part of an Unencumbered Asset Pool Property) is sold, transferred or
released from the restrictions of Section 5.11 hereof, the Borrower shall,
simultaneously with such sale, transfer or release, prepay the Loans in an
amount equal to 100% of the net proceeds of such sale or transfer, in the event
of a sale or transfer, or such lesser amount as shall be required for the
Borrower to remain in compliance with this Agreement, in the event of such a
sale, transfer or release.  Notwithstanding the foregoing, a simultaneous
like-kind exchange under Section 1031 of the Internal Revenue Code will not be
subject to the provisions of this Section 2.10(a), provided that the exchanged
property has qualified as a New Acquisition and any cash “boot” associated
therewith shall be applied to prepayment of the Loans or such lesser amount of
such cash “boot” as shall be required for the Borrower to remain in compliance
with this Agreement.  Sale of an Unencumbered Asset Pool Property (or any
Separate Parcel that originally formed a part of a Unencumbered Asset Pool
Property) in violation of this Section 2.10 shall constitute an Event of
Default.

 

(b)                                 Provided that the Revolving Credit Agreement
shall have been repaid in full, in the event that the Unsecured Debt Ratio is
not maintained as of the last day of a calendar quarter, either (i) the Borrower
will add a Real Property Asset to the Unencumbered Asset Pool Properties in
accordance with this Agreement which, on a pro forma basis (i.e. the Unsecured
Debt Ratio shall be recalculated to include such Real Property Asset as though
the same had been an Unencumbered Asset Pool Property for the entire applicable
period) would result in compliance with the Unsecured Debt Ratio, or (ii) the
Borrower shall prepay to the Administrative Agent, for the account of the Banks,
an amount necessary to cause the Unsecured Debt Ratio to be in compliance within
ninety (90) days of the date on which the Unsecured Debt Ratio failed to be
maintained.  Failure by the Borrower to comply with the Unsecured Debt Ratio
within ninety (90) days of the date of such non-compliance shall be an Event of
Default.

 

Section 2.11                             Optional Prepayments.

 

(a)                                 The Borrower may, upon at least one Domestic
Business Day’s notice to the Administrative Agent, prepay to the Administrative
Agent, for the account of the Banks, any

 

24

--------------------------------------------------------------------------------


 

Base Rate Borrowing or Loans bearing interest at the Offered Rate in whole at
any time, or from time to time in part in amounts aggregating One Million
Dollars ($1,000,000), or an integral multiple of One Million Dollars
($1,000,000) in excess thereof or, if less, the outstanding principal balance,
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment.

 

(b)                                 Except as provided in Section 8.2, the
Borrower may not prepay all or any portion of the principal amount of any
Euro-Dollar Loan prior to the maturity thereof unless the Borrower shall also
pay any applicable expenses pursuant to Section 2.13.  Any such prepayment shall
be upon at least one (1) Euro-Dollar Business Day’s notice to the Administrative
Agent, and the Administrative Agent shall notify the Banks of receipt of any
such notice on the same Euro-Dollar Business Day as received by it.  Any notice
of prepayment delivered pursuant to this Section 2.11(b) shall set forth the
amount of such prepayment which is applicable to any Loan made for working
capital purposes.  Each such optional prepayment shall be in the amounts set
forth in Section 2.11(a) above and shall be applied to prepay ratably the Loans
of the Banks included.

 

(c)                                  Any amounts so prepaid pursuant to this
Section 2.11 may not be reborrowed.

 

25

--------------------------------------------------------------------------------


 

Section 2.12                             General Provisions as to Payments.

 

(a)                                 The Borrower shall make each payment of
principal of, and interest on, the Loans and of fees hereunder, not later than
3:00 p.m. (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.1.  The Administrative Agent will distribute to
each Bank its ratable share of each such payment received by the Administrative
Agent for the account of the Banks on the same day as received by the
Administrative Agent if received by the Administrative Agent by 3:00 p.m. (New
York City time), or, if received by the Administrative Agent after 3:00 p.m.
(New York City time), on the immediately following Domestic Business Day.  If
the Administrative Agent shall fail to distribute to a Bank its ratable share of
a payment on the same day it is received or the immediately following Domestic
Business Day, as applicable in accordance with the immediately preceding
sentence, the Administrative Agent shall pay to such Bank the interest accrued
on such payment at the Federal Funds Rate, commencing on the day the
Administrative Agent should have made the payment to such Bank and ending on the
day prior to the date payment is actually made.  Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Banks hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

(c)                                  All payments made on the Loans shall be
credited, to the extent of the amount thereof, in the following manner: (a)
first, against all costs, expenses and other fees (including reasonable
attorneys’ fees) arising under the terms hereof, of which, if no Event of
Default shall have occurred and be continuing, the Borrower has received notice
pursuant to the terms hereof, (b) second, against the amount of interest accrued
and unpaid on the Loans as of the date of such payment, (c) third, against all
principal due and owing on the Loans as of the date of such payment, and (d)
fourth, to all other amounts constituting any portion of the Obligations.

 

26

--------------------------------------------------------------------------------


 

(d)                                 If any Bank is a Defaulting Lender, then the
Administrative Agent may (or at the request of the Borrower, shall), in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent to satisfy such Bank’s
obligations to it hereunder until such Bank is not a Defaulting Lender, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Bank hereunder, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Section 2.13                             Funding Losses.  If the Borrower makes
any payment of principal with respect to any Euro-Dollar Loan (pursuant to
Article II, VI or VIII or otherwise, and specifically including any payments
made pursuant to Sections 2.10 or 2.11) on any day other than the last day of
the Interest Period applicable thereto, or if the Borrower fails to borrow any
Euro-Dollar Loans, after notice has been given to any Bank in accordance with
Section 2.4(a), or to prepay any Euro-Dollar Loans, after notice has been given
to any Bank in accordance with Section 2.11(b), the Borrower shall reimburse
each Bank within 15 days after demand for any resulting loss or expense incurred
by it (or by an existing Participant in the related Loan; provided that no
Participant shall be entitled to receive more than the Bank, with respect to
which such Participant is a Participant, would be entitled to receive under this
Section 2.13), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, provided that
such Bank shall have delivered to the Borrower a certificate as to the amount of
such loss or expense and the calculation thereof, which certificate shall be
conclusive in the absence of manifest error.

 

Section 2.14                             Computation of Interest and Fees. 
Interest based on the Prime Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.15                             Method of Electing Interest Rates.

 

(a)                                 The Loans included in the Borrowing shall
bear interest initially at the type of rate specified by the Borrower in the
Notice of Borrowing.  Thereafter, the Borrower may from time to time elect to
change or continue the type of interest rate borne by each Group of Loans
(subject in each case to the provisions of Article VIII), as follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert such Loans to Euro-Dollar Loans or Loans bearing
interest at the Offered Rate as of any Euro-Dollar Business Day;

 

(ii)                                  if such Loans are Euro-Dollar Loans or
Loans bearing interest at the Offered Rate, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar
Loans for an additional Interest Period, in each case effective on the last day
of the then current Interest Period applicable to such Loans.

 

27

--------------------------------------------------------------------------------


 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective (unless the relevant Loans are to be continued as Base Rate
Loans, in which case such notice shall be delivered to the Administrative Agent
no later than 2:00 p.m. (New York City time) at least one (1) Domestic Business
Day before such continuation is to be effective).  A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group, (ii) the portion to
which such notice applies, and the remaining portion to which it does not apply,
are each $1,000,000 or any larger multiple of $1,000,000, (iii) there shall be
no more than five (5) Borrowings comprised of Euro-Dollar Loans outstanding at
any time under this Agreement, (iv) no Loan may be continued as, or converted
into, a Euro-Dollar Loan when any Event of Default has occurred and is
continuing, and (v) no Interest Period shall extend beyond the Maturity Date.

 

(b)                                 Each Notice of Interest Rate Election shall
specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                               if the Loans comprising such Group are to be
converted, the new type of Loans and, if such new Loans are Euro-Dollar Loans,
the duration of the initial Interest Period applicable thereto; and

 

(iv)                              if such Loans are to be continued as
Euro-Dollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                  Upon receipt of a Notice of Interest Rate
Election from the Borrower pursuant to subsection (a) above, the Administrative
Agent shall notify each Bank on the same day as it receives such Notice of
Interest Rate Election of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.  If the Borrower fails to deliver a
timely Notice of Interest Rate Election to the Administrative Agent for any
Group of Euro-Dollar Loans, such Loans shall be converted into Base Rate Loans
on the last day of the then current Interest Period applicable thereto.

 

28

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS

 

Section 3.1                                    Closing.  The closing hereunder
shall occur on the date (the “Closing Date”) when each of the following
conditions is satisfied (or waived by the Administrative Agent and the Required
Banks, such waiver to be evidenced by the continuation or funding after the date
hereof of Loans and notice of such waiver to be given to the Banks by the
Administrative Agent), each document to be dated the Closing Date unless
otherwise indicated:

 

(a)                                 the Borrower shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank that
shall have requested the same, dated on or before the Closing Date complying
with the provisions of Section 2.5;

 

(b)                                 the Borrower shall have executed and
delivered to the Administrative Agent a duly executed original of this
Agreement;

 

(c)                                  the General Partner shall have executed and
delivered to the Administrative Agent a duly executed original of the Guaranty;

 

(d)                                 the Administrative Agent shall have received
an opinion of Latham & Watkins LLP, counsel for the Borrower and the General
Partner, reasonably acceptable to the Administrative Agent, the Banks and their
counsel;

 

(e)                                  the Administrative Agent shall have
received all documents the Administrative Agent may reasonably request relating
to the existence of the Borrower, the General Partner, the authority for and the
validity of this Agreement and the other Loan Documents, and any other matters
relevant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent.  Such documentation shall include, without limitation, the
articles of incorporation and by-laws or the partnership agreement and limited
partnership certificate, as applicable, of the Borrower and the General Partner,
as amended, modified or supplemented to the Closing Date, each certified to be
true, correct and complete by a senior officer of the Borrower or the General
Partner, as the case may be, as of the Closing Date, together with a good
standing certificate from the Secretary of State (or the equivalent thereof) of
the State of Delaware with respect to the Borrower and of the State of Maryland
with respect to the General Partner, and a good standing certificate from the
Secretary of State (or the equivalent thereof) of each other State in which the
Borrower and the General Partner is required to be qualified to transact
business, each to be dated not more than forty-five (45) days prior to the
Closing Date;

 

(f)                                   the Administrative Agent shall have
received all certificates, agreements and other documents and papers referred to
in this Section 3.1 and Section 3.2, unless otherwise specified, in sufficient
counterparts, reasonably satisfactory in form and substance to the
Administrative Agent in its sole discretion;

 

29

--------------------------------------------------------------------------------


 

(g)                                  the Borrower and the General Partner shall
have taken all actions required to authorize the execution and delivery of this
Agreement and the other Loan Documents and the performance thereof by the
Borrower and the General Partner;

 

(h)                                 the Administrative Agent and the Banks shall
have received an unaudited consolidated balance sheet and income statement of
the Borrower for the fiscal quarter ended September 30, 2011;

 

(i)                                     the Administrative Agent shall be
satisfied that neither the Borrower nor the General Partner is subject to any
present or contingent environmental liability which could reasonably be expected
to have a Material Adverse Effect;

 

(j)                                    if any Loans are to be made on the
Closing Date, the Administrative Agent shall have received wire transfer
instructions in connection with such Loans;

 

(k)                                 the Administrative Agent shall have
received, for its and any other Bank’s account, all fees due and payable
pursuant to Section 2.8 hereof on or before the Closing Date, and the reasonable
fees and expenses accrued through the Closing Date of Skadden, Arps, Slate,
Meagher & Flom LLP;

 

(l)                                     the Administrative Agent shall have
received copies of all consents, licenses and approvals, if any, required in
connection with the execution, delivery and performance by the Borrower, and the
validity and enforceability against the Borrower, of the Loan Documents, or in
connection with any of the transactions contemplated thereby to occur on or
prior to the Closing Date, and such consents, licenses and approvals shall be in
full force and effect;

 

(m)                             the representations and warranties of the
Borrower contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date both before and after giving effect to
the making of any Loans;

 

(n)                                 receipt by the Administrative Agent and the
Banks of a certificate of the chief financial officer, treasurer or the chief
accounting officer of the Borrower certifying that the Borrower is in compliance
with all covenants of the Borrower contained in this Agreement, including,
without limitation, the requirements of Section 5.8, as of the Closing Date; and

 

(o)                                 the General Partner shall intend to continue
to qualify as a real estate investment trust under the Internal Revenue Code.

 

The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.2                                    Borrowings.  The obligation of
any Bank to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                                 the Closing Date shall have occurred on or
prior to March 29, 2012;

 

30

--------------------------------------------------------------------------------


 

(b)                                 receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.2 or 2.3;

 

(c)                                  immediately after such Borrowing, the
Outstanding Balance will not exceed the Loan Amount and with respect to each
Bank, such Bank’s pro rata portion of the Loans will not exceed such Bank’s
Commitment;

 

(d)                                 immediately before and after such Borrowing,
no Default or Event of Default shall have occurred and be continuing both before
and after giving effect to the making of such Loans;

 

(e)                                  the representations and warranties of the
Borrower contained in this Agreement (other than representations and warranties
which speak as of a specific date) shall be true and correct in all material
respects on and as of the date of such Borrowing both before and after giving
effect to the making of such Loans;

 

(f)                                   no law or regulation shall have been
adopted, no order, judgment or decree of any governmental authority shall have
been issued, and no litigation shall be pending or threatened, which does or,
with respect to any threatened litigation, seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans, or any participations therein or
the consummation of the transactions contemplated hereby; and

 

(g)                                  no event, act or condition shall have
occurred after the Closing Date which, in the reasonable judgment of the
Administrative Agent or the Required Banks, as the case may be, has had or is
likely to have a Material Adverse Effect.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(c) through (f) of this Section (except that with respect to clause (f), such
representation and warranty shall be deemed to be limited to laws, regulations,
orders, judgments, decrees and litigation affecting the Borrower and not solely
the Banks).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which
may become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the date hereof.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

 

Section 4.1                                    Existence and Power.  The
Borrower is duly organized, validly existing and in good standing as a limited
partnership under the laws of the State of Delaware and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it

 

31

--------------------------------------------------------------------------------


 

presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

 

Section 4.2                                    Power and Authority.  The
Borrower has the organizational power and authority to execute, deliver and
carry out the terms and provisions of each of the Loan Documents to which it is
a party and has taken all necessary action to authorize the execution and
delivery on behalf of the Borrower and the performance by the Borrower of such
Loan Documents.  The Borrower has duly executed and delivered each Loan Document
to which it is a party, and each such Loan Document constitutes the legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors rights generally, or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.

 

Section 4.3                                    No Violation.  Neither the
execution, delivery or performance by or on behalf of the Borrower of the Loan
Documents, nor compliance by the Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by the Loan Documents, (i)
will contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any court or governmental instrumentality
applicable to Borrower except to the extent such contravention is not likely to
have a Material Adverse Effect, or (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower pursuant to the terms of any material indenture, mortgage, deed of
trust, or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) is a party or by which it or any
of its property or assets is bound or to which it is subject except to the
extent such conflict or breach is not likely to have a Material Adverse Effect,
or (iii) will conflict with or result in a breach of any organizational document
of any Subsidiary, the certificate of limited partnership, partnership agreement
or other organizational document of Borrower, or the General Partner’s articles
of incorporation or by-laws.

 

Section 4.4                                    Financial Information.

 

(a)                                 The audited consolidated balance sheets of
the Borrower and the General Partner as of December 31, 2011, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
the General Partner as of such date and their consolidated results of operations
for such fiscal year.

 

(b)                                 Since December 31, 2011, (i) there has been
no material adverse change in the business, financial position or results of
operations of the Borrower or the General Partner and (ii) except as previously
disclosed to the Administrative Agent and to the Banks, neither the Borrower nor
the General Partner has incurred any material indebtedness or guaranty.

 

32

--------------------------------------------------------------------------------


 

Section 4.5                                    Litigation.

 

(a)                                 There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower, threatened against or
affecting, (i) the Borrower, the General Partner or any of their Subsidiaries,
(ii) the Loan Documents or any of the transactions contemplated by the Loan
Documents or (iii) any of their assets, in any case before any court or
arbitrator or any governmental body, agency or official which could reasonably
be expected to have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or the other Loan Documents.

 

(b)                                 There are no final nonappealable judgments
or decrees in an aggregate amount of One Million Dollars ($1,000,000) or more
entered by a court or courts of competent jurisdiction against the Borrower or
the General Partner (other than any judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing).

 

Section 4.6                                    Compliance with ERISA.

 

(a)                                 Except as previously disclosed to the
Administrative Agent in writing as of the Closing Date, each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

 

(b)                                 Except for each “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) that is maintained, participated
in or contributed to, by one or more members of the ERISA Group, no member of
the ERISA Group is a “party in interest” (as such term is defined in Section
3(14) of ERISA or a “disqualified person” (as such term is defined in Section
4975(e)(2) of the Internal Revenue Code) with respect to any funded employee
benefit plan and none of the assets of any such plans have been invested in a
manner that would cause the transactions contemplated by the Loan Documents to
constitute a nonexempt prohibited transaction (as such term is defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA).

 

Section 4.7                                    Environmental Compliance.  To the
best of Borrower’s knowledge, except as set forth in the Phase I environmental
report(s) delivered to and accepted by the Administrative Agent with respect to
each of the Unencumbered Asset Pool Properties (as supplemented or amended, the
“Environmental Reports”), (i) there are in effect all Environmental Approvals
which are required to be obtained under all Environmental Laws with respect to
such Property, except for such Environmental Approvals the absence of which
would not have a Material Adverse Effect, (ii) the Borrower is in compliance in
all material respects with the terms and conditions of all such Environmental
Approvals, and is also in compliance in

 

33

--------------------------------------------------------------------------------


 

all material respects with all other Environmental Laws or any plan, order,
decree, judgment, injunction, notice or demand letter issued, entered or
approved thereunder, except to the extent failure to comply would not have a
Material Adverse Effect.

 

Except as set forth in the Environmental Reports or otherwise disclosed in
writing to the Administrative Agent as of the Closing Date or with respect to a
New Acquisition, as of the date of such New Acquisition, to Borrower’s actual
knowledge:

 

(i)                                     There are no Environmental Claims or
investigations pending or threatened by any Governmental Authority with respect
to any alleged failure by the Borrower to have any Environmental Approval
required in connection with the conduct of the business of the Borrower on any
of the Unencumbered Asset Pool Properties, or with respect to any generation,
treatment, storage, recycling, transportation, Release or disposal of any
Material of Environmental Concern generated by the Borrower or any lessee on any
of the Unencumbered Asset Pool Properties;

 

(ii)                                  No Material of Environmental Concern has
been Released at the Property to an extent that it may reasonably be expected to
have a Material Adverse Effect;

 

(iii)                               No PCB (in amounts or concentrations which
exceed those set by applicable Environmental Laws) is present at any of the
Unencumbered Asset Pool Properties;

 

(iv)                              No friable asbestos is present at any of the
Unencumbered Asset Pool Properties;

 

(v)                                 There are no underground storage tanks for
Material of Environmental Concern, active or abandoned, at any of the
Unencumbered Asset Pool Properties;

 

(vi)                              No Environmental Claims have been filed with a
Governmental Authority with respect to any of the Unencumbered Asset Pool
Properties, and none of the Unencumbered Asset Pool Properties is listed or
proposed for listing on the National Priority List promulgated pursuant to
CERCLA, on CERCLIS or on any similar state list of sites requiring investigation
or clean-up;

 

(vii)                           There are no Liens arising under or pursuant to
any Environmental Laws on any of the Unencumbered Asset Pool Properties, and no
government actions have been taken or are in process which could subject any of
the Unencumbered Asset Pool Properties to such Liens; and

 

(viii)                        There have been no environmental investigations,
studies, audits, tests, reviews or other analyses conducted by, or which are in
the possession of, the Borrower in relation to any of the Unencumbered Asset
Pool Properties which have not been made available to the Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

Section 4.8                                    Taxes.  The initial tax year of
the Borrower for federal income tax purposes was 1996.  The federal income tax
returns of the Borrower and its Consolidated Subsidiaries for the fiscal year
ended December 31, 2010 have been filed.  The Borrower and its Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary except those being contested in good faith.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

 

Section 4.9                                    Full Disclosure.  All information
heretofore furnished by the Borrower to the Administrative Agent or any Bank for
purposes of or in connection with this Agreement or any transaction contemplated
hereby is true and accurate in all material respects on the date as of which
such information is stated or certified.  The Borrower has disclosed to the
Banks in writing any and all facts known to the Borrower which materially and
adversely affect or are likely to materially and adversely affect (to the extent
the Borrower can now reasonably foresee), the business, operations or financial
condition of the Borrower considered as one enterprise or the ability of the
Borrower to perform its obligations under this Agreement or the other Loan
Documents.

 

Section 4.10                             Solvency.  On the Closing Date and
after giving effect to the transactions contemplated by the Loan Documents
occurring on the Closing Date, the Borrower is Solvent.

 

Section 4.11                             Use of Proceeds; Margin Regulations. 
All proceeds of the Loans will be used by the Borrower only in accordance with
the provisions hereof.  No part of the proceeds of any Loan will be used by the
Borrower to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock.  Neither the making of
any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Federal Reserve Board.

 

Section 4.12                             Governmental Approvals.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of any Loan
Document or the consummation of any of the transactions contemplated thereby
other than those that have already been duly made or obtained and remain in full
force and effect.

 

Section 4.13                             Investment Company Act; Public Utility
Holding Company Act.  The Borrower is not (x) an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (y) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or (z) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

35

--------------------------------------------------------------------------------


 

Section 4.14                             Closing Date Transactions.  On the
Closing Date and immediately prior to or concurrently with the making of the
Loans, the transactions (other than the making of the Loans) intended to be
consummated on the Closing Date will have been consummated in accordance with
all applicable laws.  On or prior to the Closing Date, all consents and
approvals of, and filings and registrations with, and all other actions by, any
Person required in order to make or consummate such transactions have been
obtained, given, filed or taken and are in full force and effect.

 

Section 4.15                             Representations and Warranties in Loan
Documents.  All representations and warranties made by the Borrower in the Loan
Documents are true and correct in all material respects.

 

Section 4.16                             Patents, Trademarks, etc.  The Borrower
has obtained and holds in full force and effect all patents, trademarks, service
marks, trade names, copyrights and other such rights, free from burdensome
restrictions, which are necessary for the operation of its business as presently
conducted, the impairment of which is likely to have a Material Adverse Effect. 
To the Borrower’s knowledge, no material product, process, method, substance,
part or other material presently sold by or employed by the Borrower in
connection with such business infringes any patent, trademark, service mark,
trade name, copyright, license or other such right owned by any other Person. 
There is not pending or, to the Borrower’s knowledge, threatened any claim or
litigation against or affecting the Borrower contesting its right to sell or use
any such product, process, method, substance, part or other material.

 

Section 4.17                             No Default.  No Default or Event of
Default exists under or with respect to any Loan Document.  The Borrower is not
in default in any material respect beyond any applicable grace period under or
with respect to any other material agreement, instrument or undertaking to which
it is a party or by which it or any of its property is bound in any respect, the
existence of which default is likely (to the extent that the Borrower can now
reasonably foresee) to result in a Material Adverse Effect.

 

Section 4.18                             Licenses, etc.  The Borrower has
obtained and holds in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other consents and approvals which are necessary for the operation of
its businesses as presently conducted, the absence of which is likely (to the
extent that the Borrower can now reasonably foresee) to have a Material Adverse
Effect.

 

Section 4.19                             Compliance With Law.  The Borrower is
in compliance with all laws, rules, regulations, orders, judgments, writs and
decrees, including, without limitation, all building and zoning ordinances and
codes, the failure to comply with which is likely (to the extent that the
Borrower can now reasonably foresee) to have a Material Adverse Effect.

 

Section 4.20                             No Burdensome Restrictions.  The
Borrower is not a party to any agreement or instrument or subject to any other
obligation or any charter or corporate or partnership restriction, as the case
may be, which, individually or in the aggregate, is likely (to the extent that
the Borrower can now reasonably foresee) to have a Material Adverse Effect.

 

36

--------------------------------------------------------------------------------


 

Section 4.21                             Brokers’ Fees.  The Borrower has not
dealt with any broker or finder with respect to the transactions contemplated by
the Loan Documents (except with respect to the acquisition or disposition of
Real Property Assets) or otherwise in connection with this Agreement other than
J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and Wells Fargo Securities LLC, the fees and expenses of which shall be paid by
Borrower, and the Borrower has not done any acts, had any negotiations or
conversation, or made any agreements or promises which will in any way create or
give rise to any obligation or liability for the payment by the Borrower of any
brokerage fee, charge, commission or other compensation to any party with
respect to the transactions contemplated by the Loan Documents (except with
respect to the acquisition or disposition of Real Property Assets), other than
the fees payable hereunder.

 

Section 4.22                             Labor Matters.  Except as set forth on
Schedule 4.22 attached hereto and made a part hereof, there are no collective
bargaining agreements or Multiemployer Plans covering the employees of the
Borrower and the Borrower has not suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five (5) years.

 

Section 4.23                             Organizational Documents.  The
documents delivered pursuant to Section 3.1(e) constitute, as of the Closing
Date, all of the organizational documents (together with all amendments and
modifications thereof) of the Borrower.  The Borrower represents that it has
delivered to the Administrative Agent true, correct and complete copies of each
of the documents set forth in this Section 4.23.

 

Section 4.24                             Principal Offices.  The principal
office, chief executive office and principal place of business of the Borrower
is 12200 West Olympic Boulevard, Suite 200, Los Angeles, California 90064.

 

Section 4.25                             REIT Status.  For the fiscal year ended
December 31, 2009, the General Partner will qualify, and the General Partner
intends to continue to qualify as a real estate investment trust under the
Internal Revenue Code.

 

Section 4.26                             Ownership of Property.  The Borrower
and/or the General Partner, directly or indirectly, owns fee simple title to or
a ground leasehold interest in each of the Unencumbered Asset Pool Properties.

 

Section 4.27                             Insurance.  The Borrower or its
tenants, as applicable, currently maintains insurance at 100% replacement cost
insurance coverage in respect of each of the Real Property Assets, as well as
comprehensive general liability insurance (including “builders’ risk”) against
claims for personal, and bodily injury and/or death, to one or more persons, or
property damage, as well as workers’ compensation insurance, in each case with
respect to the Real Property Assets with insurers having an A.M. Best
policyholders’ rating of not less than A-VIII in amounts that prudent owner of
assets such as the Real Property Assets would maintain.

 

37

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Bank has any unfunded
Commitment or Loan hereunder or any Obligations remain unpaid:

 

Section 5.1                                    Information.  The Borrower will
deliver:

 

(a)                                 to the Administrative Agent and to each of
the Banks (which delivery may be made electronically, including via IntraLinks),
as soon as available and in any event within 105 days after the end of each
fiscal year of the Borrower, an audited consolidated balance sheet of the
Borrower as of the end of such fiscal year and the related consolidated
statements of cash flow and operations for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, audited
by Deloitte & Touche or other independent public accountants of similar
standing;

 

(b)                                 to the Administrative Agent and to each of
the Banks (which delivery may be made electronically, including via IntraLinks),
as soon as available and in any event within sixty (60) days after the end of
each quarter of each fiscal year (other than the last quarter in any fiscal
year) of the Borrower, a statement of the Borrower, prepared in accordance with
GAAP, setting forth the operating income and operating expenses of the Borrower,
in sufficient detail so as to calculate Unencumbered Asset Pool Net Operating
Cash Flow of the Borrower for the immediately preceding quarter;

 

(c)                                  to the Administrative Agent and to each of
the Banks (which delivery may be made electronically, including via IntraLinks),
simultaneously with the delivery of each set of financial statements referred to
in clauses (a) and (b) above, a certificate of the chief financial officer,
controller, treasurer or vice president-corporate finance of the Borrower (i)
setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.8 on
the date of such financial statements;(ii) stating whether any Default exists on
the date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto; and (iii) certifying (x) that such financial statements
fairly present the financial condition and the results of operations of the
Borrower as of the dates and for the periods indicated, in accordance with GAAP,
subject, in the case of interim financial statements, to normal year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) and ending on a date not more than ten (10)
Domestic Business Days prior to the date of such delivery and that on the basis
of such review of the Loan Documents and the business and condition of the
Borrower, to the best knowledge of such officer, no Default or Event of Default
under any other provision of Section 6.1 occurred or, if any such Default or
Event of Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Borrower proposes to take in respect thereof;

 

38

--------------------------------------------------------------------------------


 

(d)                                 to the Administrative Agent and to each of
the Banks, (i) within five (5) days after the president, chief financial
officer, treasurer, controller or other executive officer of the Borrower
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the president of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto; and (ii) promptly and in any event within
ten (10) days after the Borrower obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against the Borrower
which is likely to individually or in the aggregate, result in a Material
Adverse Effect, and (y) any other event, act or condition which is likely to
result in a Material Adverse Effect;

 

(e)                                  to the Administrative Agent and to each of
the Banks, if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

(f)                                   to the Administrative Agent and to each of
the Banks, promptly and in any event within five (5) Domestic Business Days
after the Borrower obtains actual knowledge of any of the following events, a
certificate of the Borrower executed by an officer of the Borrower specifying
the nature of such condition and the Borrower’s, and if the Borrower has actual
knowledge thereof, the Environmental Affiliate’s proposed initial response
thereto:  (i) the receipt by the Borrower, or, if the Borrower has actual
knowledge thereof, any of the Environmental Affiliates, of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or, if the Borrower has
actual knowledge thereof, any of the Environmental Affiliates, is not in
compliance with applicable Environmental Laws, and such noncompliance is likely
to have a Material Adverse Effect, (ii) the Borrower shall obtain actual
knowledge that there exists any Environmental Claim which is likely to have a
Material Adverse Effect pending or threatened against the Borrower or any
Environmental Affiliate or (iii) the Borrower obtains actual knowledge of any
release, emission, discharge or disposal of any Material of Environmental

 

39

--------------------------------------------------------------------------------


 

Concern that is likely to form the basis of any Environmental Claim against the
Borrower or any Environmental Affiliate;

 

(g)                                  to the Administrative Agent and to each of
the Banks, promptly and in any event within five (5) Domestic Business Days
after receipt of any material notices or correspondence from any company or
agent for any company providing insurance coverage to the Borrower relating to
any material loss or loss of the Borrower with respect to any of the
Unencumbered Asset Pool Properties, copies of such notices and correspondence;
and

 

(h)                                 to the Administrative Agent and to each of
the Banks (which delivery may be made electronically, including via IntraLinks
or posting to the internet website of the General Partner), promptly upon the
mailing thereof to the shareholders or partners of the Borrower, copies of all
financial statements, reports and proxy statements so mailed;

 

(i)                                     to the Administrative Agent and to each
of the Banks (which delivery may be made electronically, including via
IntraLinks or posting to the internet website of the General Partner), promptly
upon the filing thereof, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent)
and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which the
Borrower shall have filed with the Securities and Exchange Commission;

 

(j)                                    to the Administrative Agent and to each
of the Banks (which delivery may be made electronically, including via
IntraLinks), simultaneously with delivery of the information required by
Sections 5.1(a) and (b), a statement of Unencumbered Asset Pool Net Operating
Cash Flow with respect to each Unencumbered Asset Pool Property and a list of
all Unencumbered Asset Pool Properties; and

 

(k)                                 to the Administrative Agent and to each of
the Banks (which delivery may be made electronically, including via IntraLinks),
from time to time such additional information regarding the financial position
or business of the Borrower as the Administrative Agent, at the request of any
Bank, may reasonably request.

 

Section 5.2                                    Payment of Obligations.  The
Borrower will pay and discharge, at or before maturity, all its material
obligations and liabilities including, without limitation, any obligation
pursuant to any agreement by which it or any of its properties is bound and any
tax liabilities, in any case, where failure to do so will likely result in a
Material Adverse Effect except (i) such tax liabilities may be contested in good
faith by appropriate proceedings, and will maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same; or (ii) such obligation
or liability as may be contested in good faith by appropriate proceedings.

 

Section 5.3                                    Maintenance of Property;
Insurance.

 

(a)                                 The Borrower will keep each of the
Unencumbered Asset Pool Properties in good repair, working order and condition,
subject to ordinary wear and tear.

 

(b)                                 The Borrower shall (a) maintain insurance as
specified in Section 4.27 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for materially
less coverage than the insurance in effect on the Closing Date,

 

40

--------------------------------------------------------------------------------


 

and (b) furnish to each Bank, or use reasonable efforts to obtain from a tenant,
if applicable, from time to time, upon written request, copies of the policies
under which such insurance is issued, certificates of insurance and such other
information relating to such insurance as such Bank may reasonably request.  The
Borrower will deliver to the Banks (i) upon request of any Bank through the
Administrative Agent from time to time, full information as to the insurance
carried, (ii) within five (5) days of receipt of notice from any insurer, a copy
of any notice of cancellation or material change in coverage from that existing
on the date of this Agreement and (iii) forthwith, notice of any cancellation or
nonrenewal of coverage by the Borrower.

 

Section 5.4                                    Conduct of Business.  The
Borrower’s primary business will continue to be acquiring, owning, operating,
managing, developing (to the extent permitted in this Agreement), and leasing
office and industrial properties.

 

Section 5.5                                    Compliance with Laws.  (a) The
Borrower will comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, all zoning and building
codes and ERISA and the rules and regulations thereunder) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

(b)                                 In the ordinary course of its business and
at such times as Borrower reasonably deems appropriate, Borrower shall conduct
periodic reviews of the effect of Environmental Laws on its business, operations
and properties, in the course of which it shall use commercially reasonable
efforts to identify and evaluate applicable liabilities and costs (including,
without limitation, any capital or operating expenditures required as a matter
of Environmental Law for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required as a matter of
Environmental Law to achieve or maintain compliance with Environmental Law or as
a condition of any license, permit or contract to which Borrower is a party or a
beneficiary, any related constraints on operating activities, including, without
limitation, any periodic or permanent shutdown of any facility or reduction in
the level of or change in the nature of operations conducted thereat, any costs
or liabilities in connection with off-site disposal of wastes or Materials of
Environmental Concern, and any actual or potential liabilities to third parties,
including, without limitation, employees, and any related costs and expenses). 
Borrower shall notify the Administrative Agent immediately if, on the basis of
any such review, such Borrower has reasonably concluded that such associated
potential liabilities and costs, including, without limitation, the costs of
compliance with Environmental Laws, could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.6                                    Inspection of Property, Books and
Records.  The Borrower will keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities; and will permit representatives of any
Bank at such Bank’s expense to visit and inspect any of its properties to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers and employees, all at such
reasonable times, upon reasonable notice, but in no event more than once each
fiscal year unless an Event of Default has occurred and is continuing, then as
often as may reasonably be desired.

 

41

--------------------------------------------------------------------------------


 

Section 5.7                                    Existence.

 

(a)                                 The Borrower shall do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence or its partnership existence, as applicable.

 

(b)                                 The Borrower shall do or cause to be done
all things necessary to preserve and keep in full force and effect its patents,
trademarks, servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.

 

Section 5.8                                    Financial Covenants.

 

(a)                                 Total Debt to Total Asset Value.  As of the
last day of each calendar quarter, the Total Debt Ratio will not be greater than
60%; provided, however, with respect to any period in which Borrower or any of
its Consolidated Subsidiaries have acquired a Real Property Asset (or multiple
Real Property Assets in a single transaction) for a price of more than
$150,000,000, Total Debt to Total Asset Value for such quarter and the next
succeeding quarter may increase to 65%, provided such ratio does not exceed 60%
thereafter.

 

(b)                                 Fixed Charge Coverage.  As of the last day
of each calendar quarter, the ratio of (x) Annual EBITDA, less reserves for
Capital Expenditures of (i) $.30 per square foot per annum for each Real
Property Asset that is an office property and (ii) $.15 per square foot per
annum for each Real Property Asset that is an industrial property, to (y) the
sum of (i) Total Debt Service and (ii) dividends or other payments payable by
the General Partner with respect to any preferred stock issued by the General
Partner and distributions or other payments payable by the Borrower with respect
to any preferred partnership units of the Borrower, will not be less than
1.5:1.0.

 

(c)                                  Limitation on Secured Debt.  Secured Debt
of the Borrower, the General Partner and their Consolidated Subsidiaries, which
for purposes hereof shall be deemed to include the Borrower’s and the General
Partner’s pro rata share of the Secured Debt of any Minority Holdings of the
Borrower or the General Partner, shall at no time exceed thirty percent (30%) of
Total Asset Value.

 

(d)                                 Unsecured Debt Ratio.  As of each of (x) the
last day of each calendar quarter, and (y) any Borrowing, the Unsecured Debt
Ratio shall not be less than 1.67:1.0.

 

(e)                                  Unencumbered Asset Pool Debt Service
Coverage.  As of the last day of each calendar quarter and as of the date of any
sale or secured financing of any Unencumbered Asset Pool Property, the ratio of
(i) Unencumbered Asset Pool Net Operating Cash Flow to (ii) Unsecured Debt
Service will not be less than 2.0:1.0.

 

(f)                                   Dividends.  The Borrower will not, as
determined on an aggregate annual basis, pay any partnership distributions in
excess of the greater of (i) 95% of its consolidated FFO for such year, and (ii)
an amount which results in distributions to the General Partner (excluding
therefrom any preferred partnership distributions to the extent the same have
been deducted from consolidated FFO for such year) in an amount sufficient to
permit the General Partner to pay dividends to its shareholders which it
reasonably believes are necessary for it to (A) maintain its qualification as a
real estate investment trust for federal and state income tax

 

42

--------------------------------------------------------------------------------


 

purposes, and (B) avoid the payment of federal or state income or excise tax. 
During the continuance of an Event of Default under Section 6.1(a), the Borrower
shall make only those partnership distributions necessary to make distributions
to the General Partner to pay dividends to its shareholders which it reasonably
believes are necessary to maintain its status as a real estate investment trust
for federal and state income tax purposes.

 

(g)                                  Minimum Consolidated Tangible Net Worth. 
The Consolidated Tangible Net Worth will at no time be less than the sum of (i)
$1,300,000,000 plus (ii) 75% of all Net Offering Proceeds from and after August
10, 2010.

 

Section 5.9                                    Restriction on Fundamental
Changes; Operation and Control.  (a) The Borrower shall not enter into any
merger or consolidation, unless the Borrower is the surviving entity, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, any substantial part of its
business or property, whether now or hereafter acquired, hold an interest in any
subsidiary which is not controlled by the Borrower or the General Partner or
enter into other business lines, without the prior written consent of the
Administrative Agent, which consent shall not be given unless the Required Banks
so consent.

 

(b)                                 The Borrower shall not amend its articles of
incorporation, by-laws or agreement of limited partnership, as applicable, in
any material respect which is reasonably likely to have an adverse effect on the
Banks, without the Administrative Agent’s consent, which shall not be
unreasonably withheld or delayed.

 

Section 5.10                             Changes in Business.  The Borrower
shall not enter into any business which is substantially different from that
conducted by the Borrower on the Closing Date after giving effect to the
transactions contemplated by the Loan Documents.

 

Section 5.11                             Sale of Unencumbered Asset Pool
Properties.  Concurrent with the sale or transfer of any Unencumbered Asset Pool
Property that exceeds fifteen percent (15%) of the Unencumbered Asset Pool
Properties Value, the Borrower shall (i) deliver written notice to the
Administrative Agent, (ii) deliver to the Administrative Agent a certificate
from its chief financial officer, chief accounting officer, vice president or
other duly authorized officer certifying that at the time of such sale or other
disposal (based on pro-forma calculations for the previous period assuming that
such Unencumbered Asset Pool Property was not a Unencumbered Asset Pool Property
for the relevant period) all of the covenants contained in Sections 5.8, 5.14
and 5.17 are and after giving effect to the transaction shall continue to be
true and accurate in all respects, and (iii) pay to the Administrative Agent an
amount equal to that, if any, required pursuant to Section 2.10(a).  In the
event that a Separate Parcel that originally formed a part of a Unencumbered
Asset Pool Property is to be sold or transferred, the value of the remaining
portion of the Unencumbered Asset Pool Property will be determined by
Administrative Agent at the time of sale or transfer in its sole discretion.

 

Section 5.12                             Fiscal Year; Fiscal Quarter.  The
Borrower shall not change its fiscal year or any of its fiscal quarters without
the Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

43

--------------------------------------------------------------------------------


 

Section 5.13                             Margin Stock.  None of the proceeds of
the Loan will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock.

 

Section 5.14                             Use of Proceeds.  The Borrower shall
use the proceeds of the Loans for its general business purposes.

 

Section 5.15                             General Partner Status.  The General
Partner shall at all times (i) maintain its status as a self-directed and
self-administered real estate investment trust under the Internal Revenue Code,
and (ii) remain a publicly traded company listed on the New York Stock Exchange.

 

Section 5.16                             Certain Requirements for the
Unencumbered Asset Pool.  Any Subsidiary which owns any of the Real Property
Assets in the Unencumbered Asset Pool shall not at any time incur any Recourse
Debt, nor shall the Borrower pledge its interest in such Subsidiary nor shall
the Borrower or such Subsidiary enter into any negative pledge with respect
thereto.

 

Section 5.17                             Aggregate Total Asset Value
Limitation.  The sum of (a) the aggregate value (determined in accordance with
the book value thereof, in accordance with GAAP) of the Real Property Assets
subject to Borrower’s development activities, (b) the value of the Borrower’s
and the General Partner’s interest in any joint venture, whether consolidated or
unconsolidated, and (c) the aggregate amount of the investments of the Borrower,
the General Partner and their Consolidated Subsidiaries in unimproved real
property, shall not in the aggregate exceed thirty percent (30%) of Total Asset
Value.

 

ARTICLE VI

 

DEFAULTS

 

Section 6.1                                    Events of Default.  Each of the
following shall constitute an event of default under this Agreement (an “Event
of Default”):

 

(a)                                 the Borrower shall fail to pay when due any
principal of any Loan, or the Borrower shall fail to pay when due any interest
on any Loan; provided, however, that the Borrower shall be entitled to a three
(3) Domestic Business Day grace period with respect thereto but only as to two
(2) payments of interest during the Term, or the Borrower shall fail to pay
within three (3) Domestic Business Days after the same is due any fees or other
amounts payable hereunder;

 

(b)                                 the Borrower shall fail to observe or
perform any covenant contained in Sections 5.8 to 5.17, inclusive, subject to
any applicable grace periods set forth therein;

 

(c)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
covered by clause (a) or (b) above) for 30 days after written notice thereof has
been given to the Borrower by the Administrative Agent;

 

44

--------------------------------------------------------------------------------


 

(d)                                 any representation, warranty, certification
or statement made by the Borrower in this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);

 

(e)                                  the Borrower or the General Partner shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt or Debt guaranteed by the Borrower or the General Partner
(other than the Obligations) in an aggregate principal amount of more than
$35,000,000 and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period (as the same may be
extended by the applicable lender) and such default shall not be waived by the
applicable lender (which waiver shall serve to reinstate the applicable loan),
or the Borrower or the General Partner shall default in the performance or
observance of any obligation or condition with respect to any such Debt or any
other event shall occur or condition exist beyond the giving of any required
notice and the expiration of any applicable grace period (as the same may be
extended by the applicable lender), if in any such case as a result of such
default, event or condition, the lender thereof shall accelerate the maturity of
any such Debt or to permit (without any further requirement of notice or lapse
of time) the holder or holders thereof, or any trustee or agent for such
holders, to accelerate the maturity of any such Debt and such default shall not
be waived by the applicable lender (which waiver shall serve to reinstate the
applicable loan), or any such Debt shall become or be declared to be due and
payable prior to its stated maturity other than as a result of a regularly
scheduled payment;

 

(f)                                   the Borrower or the General Partner shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(g)                                  an involuntary case or other proceeding
shall be commenced against the Borrower or the General Partner seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower
or the General Partner under the federal bankruptcy laws as now or hereafter in
effect;

 

(h)                                 the Borrower shall default in its
obligations under any Loan Document other than this Agreement beyond any
applicable notice and grace periods;

 

45

--------------------------------------------------------------------------------


 

(i)                                     the General Partner shall default in its
obligations under the Guaranty beyond any applicable notice and grace periods;

 

(j)                                    any member of the ERISA Group shall fail
to pay when due an amount or amounts aggregating in excess of $1,000,000 which
it shall have become liable to pay under Title IV of ERISA, or notice of intent
to terminate a Material Plan shall be filed under Title IV of ERISA by any
member of the ERISA Group, any plan administrator or any combination of the
foregoing, or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan, or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated, or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $1,000,000;

 

(k)                                 one or more final nonappealable judgments or
decrees in an aggregate amount of $10,000,000 as of such date shall be entered
by a court or courts of competent jurisdiction against the Borrower or the
General Partner (other than any judgment as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing)
and (i) any such judgments or decrees shall not be stayed, discharged, paid,
bonded or vacated within thirty (30) days (or bonded, vacated or satisfied
within thirty (30) after any stay is lifted) or (ii) enforcement proceedings
shall be commenced by any creditor on any such judgments or decrees;

 

(l)                                     (i) any Environmental Claim shall have
been asserted against the Borrower or any Environmental Affiliate, (ii) any
release, emission, discharge or disposal of any Material of Environmental
Concern shall have occurred, and such event is reasonably likely to form the
basis of an Environmental Claim against the Borrower or any Environmental
Affiliate, or (iii) the Borrower or the Environmental Affiliates shall have
failed to obtain any Environmental Approval necessary for the ownership, or
operation of its business, property or assets or any such Environmental Approval
shall be revoked, terminated, or otherwise cease to be in full force and effect,
in the case of clauses (i), (ii) or (iii) above, if the existence of such
condition has had or is reasonably likely to have a Material Adverse Effect;

 

(m)                             during any consecutive twenty-four month period
commencing on or after the date hereof, individuals who at the beginning of such
period constituted the Board of Directors of the General Partner of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the General Partner stockholders was approved
by a vote of at least a majority of the members of the Board of Directors then
in the office who either were members of the Board of Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors then in office, except for any such change resulting from (x)
death or disability of any such member, (y) satisfaction of any requirement for
the majority of the members of the Board of Directors of the General Partner to
qualify under applicable law as independent directors, or (z) the replacement of
any member of

 

46

--------------------------------------------------------------------------------


 

the Board of Directors who is an officer or employee of the General Partner with
any other officer or employee of the General Partner or its affiliate;

 

(n)                                 the General Partner shall cease at any time
to qualify as a real estate investment trust under the Internal Revenue Code;
and

 

(o)                                 at any time, for any reason, the Borrower or
the General Partner seeks to repudiate its obligations under any Loan Document.

 

Section 6.2                                    Rights and Remedies.  (a) Upon
the occurrence of any Event of Default described in Sections 6.1(f) or (g), the
unpaid principal amount of, and any and all accrued interest on, the Loans and
any and all accrued fees and other Obligations hereunder shall automatically
become immediately due and payable, with all additional interest from time to
time accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, the Administrative Agent may exercise any of its rights and remedies
hereunder and by written notice to the Borrower, declare the Commitment of each
Bank to make Loans to be terminated whereupon the same shall forthwith
terminate, declare the unpaid principal amount of and any and all accrued and
unpaid interest on the Loans and any and all accrued fees and other Obligations
hereunder to be, and the same shall thereupon be, immediately due and payable
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind other than as
provided in the Loan Documents (including, without limitation, valuation and
appraisement, diligence, presentment, and notice of intent to demand or
accelerate), all of which are hereby expressly waived by the Borrower.

 

(b)                                 Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default other than any
Event of Default described in Sections 6.1(f) or (g), the Administrative Agent
shall not exercise any of its rights and remedies hereunder nor declare the
unpaid principal amount of and any and all accrued and unpaid interest on the
Loans and any and all accrued fees and other Obligations hereunder to be
immediately due and payable, until such time as the Administrative Agent shall
have delivered a notice to the Banks specifying the Event of Default which has
occurred and whether Administrative Agent recommends the acceleration of the
Obligations due hereunder or the exercise of other remedies hereunder.  The
Banks shall notify the Administrative Agent if they approve or disapprove of the
acceleration of the Obligations due hereunder or the exercise of such other
remedy recommended by Administrative Agent within five (5) Domestic Business
Days after receipt of such notice.  If any Bank shall not respond within such
five (5) Domestic Business Day period, then such Bank shall be deemed to have
accepted Administrative Agent’s recommendation for acceleration of the
Obligations due hereunder or the exercise of such other remedy.  Regardless of
the Administrative Agent’s recommendation, if the Required Banks shall approve
the acceleration of the Obligations due hereunder or the exercise of such other
remedy, then Administrative Agent shall declare the Commitment of each Bank to
make Loans to be terminated whereupon the same shall forthwith terminate and
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be immediately due and payable or exercise such other remedy
approved by the Required Banks.  If

 

47

--------------------------------------------------------------------------------


 

the Required Banks shall neither approve nor disapprove the acceleration of the
Obligations due hereunder or such other remedy recommended by Administrative
Agent, then Administrative Agent may accelerate the Obligations due hereunder or
exercise any of its rights and remedies hereunder in its sole discretion.  If
the Required Banks shall disapprove the acceleration of the Obligations due
hereunder or the exercise of such other remedy recommended by Administrative
Agent, but approve of another remedy, then to the extent permitted hereunder,
Administrative Agent shall exercise such remedy.  In the event the
Administrative Agent exercises any remedy provided in any of the Loan Documents,
the Administrative Agent shall act as a collateral agent for the Banks.

 

(c)                                  Notwithstanding the foregoing, if in
Administrative Agent’s sole judgement, immediate action is required after an
Event of Default has occurred to prevent loss to the Banks, the Administrative
Agent may exercise any of its rights and remedies pursuant to this Agreement,
including, without limitation, acceleration of the Obligations hereunder,
without the prior consent of the Required Banks provided that the Administrative
Agent has notified the Banks of its intention so to exercise such rights and
remedies and within 48 hours (such hours being counted only on Domestic Business
Days)  thereafter the Required Banks have not instructed the Administrative
Agent to the contrary.

 

Section 6.3                                    Notice of Default.  If the
Administrative Agent shall not already have given any notice to the Borrower
under Section 6.1, the Administrative Agent shall give notice to the Borrower
under Section 6.1 promptly upon being requested to do so by the Required Banks
and shall thereupon notify all the Banks thereof.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

Section 7.1                                    Appointment and Authorization. 
Each Bank irrevocably appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.  Except as otherwise expressly permitted by this
Agreement or with the prior written consent of the Administrative Agent, only
the Administrative Agent (and not one or more of the Banks) shall have the
authority to deal directly with the Borrower under this Agreement and each Bank
acknowledges that all notices, demands or requests from such Bank to Borrower
must be forwarded to the Administrative Agent for delivery to the Borrower. 
Each Bank acknowledges that, except as otherwise expressly set forth in this
Agreement, the Borrower has no obligation to act or refrain from acting on
instructions or demands of one or more Banks absent written instructions from
Administrative Agent in accordance with its rights and authority hereunder.

 

Section 7.2                                    Administrative Agent and
Affiliates.  JPMorgan Chase Bank, N.A. shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and JPMorgan
Chase Bank, N.A. and its affiliates may accept deposits from, lend money to, and

 

48

--------------------------------------------------------------------------------


 

generally engage in any kind of business with the Borrower or any subsidiary or
affiliate of the Borrower as if it were not the Administrative Agent hereunder,
and the term “Bank” and “Banks” shall include JPMorgan Chase Bank, N.A. in its
individual capacity.

 

Section 7.3                                    Action by Administrative Agent. 
(a)  The obligations of the Administrative Agent hereunder are only those
expressly set forth herein.  Without limiting the generality of the foregoing,
the Administrative Agent shall not be required to take any action with respect
to any Default, except as expressly provided in Article VI.  The Administrative
Agent shall not have by reason of the execution and delivery of the Loan
Documents to which it is a party, the performance of any of its obligations
thereunder, or by the use of the term “Administrative Agent”, a fiduciary
relationship in respect of any Bank or the Borrower.

 

(b)                                 The Administrative Agent shall promptly
forward, or make available by Intralinks or other internet access system, to
each Bank tangible or electronic copies, or notify (in writing or electronically
and, if electronically, the Administrative Agent will also transmit a fax
indicating that the information in question is being transmitted electronically)
each Bank as to the contents, of all notices, financial statements and other
significant materials and communications received from the Borrower pursuant to
the terms of this Agreement or any other Loan Document and, in the event that
the Borrower fails to pay when due the principal of or interest on any Loan, the
Administrative Agent shall promptly give notice thereof to the Banks.  As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Banks, and such instructions shall be binding upon all the Banks; provided,
however, that the Administrative Agent shall not be required to take any action
that exposes the Administrative Agent to personal liability or that is contrary
to this Agreement or applicable law.  If the Borrower shall have made any
payment of principal of and interest on the Loans or any other amount due
hereunder in accordance with Article II hereof and the Administrative Agent
shall not have distributed to each Bank its proper share of such payment on the
date on which such payment shall be received (other than as a result of any
shutdown of or disturbance in any payment system or any other event or
circumstance beyond the reasonable control of the Administrative Agent), then
the Administrative Agent shall pay such proper share to such Bank together with
interest thereon at the Federal Funds Rate for each day from the date such
payment shall have been received from the Borrower until the date such amount is
paid by the Administrative Agent to such Bank.  If any Bank transfers funds to
the Administrative Agent in anticipation of the making of a Loan that is
subsequently not made, then the Administrative Agent agrees to repay such funds
to such Bank upon the receipt of a notice from such Bank requesting the
repayment of such funds, together with interest thereon at the Federal Funds
Rate for each day from the date which is the day upon which Administrative Agent
shall have received a notice from such bank requesting the repayment of such
funds until the date such amount is paid by the Administrative Agent to such
Bank.

 

Section 7.4                                    Consultation with Experts.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

49

--------------------------------------------------------------------------------


 

Section 7.5                                    Liability of Administrative
Agent.  Neither the Administrative Agent nor any of its affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection herewith (i) with the consent
or at the request of the Required Banks or, where required by the terms of this
Agreement, all of the Banks, or (ii) in the absence of its own gross negligence
or willful misconduct.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith.  The Administrative Agent shall not incur any liability
by acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex or similar writing) believed by it in
good faith to be genuine or to be signed by the proper party or parties.

 

Section 7.6                                    Indemnification.  Each Bank
shall, ratably in accordance with its aggregate Loans and unfunded Commitments,
if any, indemnify the Administrative Agent, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur as a result of, or in connection with, the Administrative
Agent’s capacity as Administrative Agent in connection with this Agreement, the
other Loan Documents or any action taken or omitted by such indemnitees in
accordance with this Agreement.

 

Section 7.7                                    Credit Decision.  Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

Section 7.8                                    Successor Administrative Agent. 
The Administrative Agent may resign at any time by giving notice thereof to the
Banks and the Borrower.  In addition, if the Administrative Agent at any time
shall have been finally determined to have committed gross negligence or willful
misconduct in connection with its performance of its duties as Administrative
Agent hereunder, then, upon notice from the Required Banks, the Administrative
Agent shall resign.  Upon any such resignation, the Required Banks shall have
the right to appoint a successor Administrative Agent with the consent of the
Borrower; provided that the consent of the Borrower shall not be required if an
Event of Default shall have occurred and be continuing.  If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, with the reasonable approval of

 

50

--------------------------------------------------------------------------------


 

the Borrower provided that no Event of Default shall have occurred and be
outstanding, which shall be a commercial bank organized or licensed under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000, total assets of at least
$25,000,000,000 and a long-term senior unsecured indebtedness rating of BBB+ or
better by S&P (if rated by S&P) and Baa1 by Moody’s (if rated by Moody’s).  Upon
the acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder first accruing or arising
after the effective date of such retirement.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.

 

If, at any time during the Term, the Administrative Agent shall no longer have
any Loans under this Agreement, the Administrative Agent shall give notice of
its offer to resign to the Banks and the Borrower.  Upon any such offer of
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent or to retain the Administrative Agent with the consent of
the Borrower; provided that the consent of the Borrower shall not be required if
an Event of Default shall have occurred and be continuing.

 

Section 7.9                                    Administrative Agent’s Fee.  The
Borrower shall pay to the Administrative Agent for its own account fees in the
amounts and at the times previously agreed upon between the Borrower and the
Administrative Agent.

 

Section 7.10                             Copies of Notices.  Administrative
Agent shall deliver to each Bank a copy of any notice sent to the Borrower by
Administrative Agent in connection with the performance of its duties as
Administrative Agent hereunder; and Administrative Agent shall deliver to each
Bank a copy of any notice sent to the Administrative Agent by the Borrower in
connection with any Default or Event of Default hereunder.

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

Section 8.1                                    Basis for Determining Interest
Rate Inadequate or Unfair.  If on or prior to the first day of any Interest
Period for any Euro-Dollar Borrowing:

 

(a)                                 the Administrative Agent is advised by the
Reference Bank that deposits in dollars (in the applicable amounts) are not
being offered to the Reference Bank in the relevant market for such Interest
Period, or

 

(b)                                 Banks having 50% or more of the aggregate
amount of the affected Loans advise the Administrative Agent that the Adjusted
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks of funding their
Euro-Dollar Loans for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Administrative

 

51

--------------------------------------------------------------------------------


 

Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligations of the Banks to make Euro-Dollar
Loans, or to continue or convert outstanding Loans as or into Euro-Dollar Loans,
as the case may be, shall be suspended, and each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto.  Unless the Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Euro-Dollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing.

 

Section 8.2                                    Illegality.  If, after the date
of this Agreement, the adoption of any applicable law, rule or regulation, or
any change in any existing applicable law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Euro-Dollar Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans, and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make or convert Euro-Dollar Loans,
shall be suspended.  Before giving any notice to the Administrative Agent
pursuant to this Section, such Bank shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.  If such Bank shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Euro-Dollar Loans to maturity and shall
so specify in such notice, the Borrower shall immediately prepay in full the
then outstanding principal amount of each such Euro-Dollar Loan, together with
accrued interest thereon.  Concurrently with prepaying each such Euro-Dollar
Loan, the Borrower shall borrow a Base Rate Loan in an equal principal amount
from such Bank (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks), and
such Bank shall make such a Base Rate Loan.

 

Section 8.3                                    Increased Cost and Reduced
Return.

 

(a)                                 If, after the date hereof, in the case of
any Loan or any obligation to make Loans, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule, directive,
decision or regulation, or any change in the interpretation, re-interpretation,
application or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request, decision or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the London
interbank market any

 

52

--------------------------------------------------------------------------------


 

other condition affecting its Euro-Dollar Loans, its Note, or its obligation to
make Euro-Dollar Loans, and the result of any of the foregoing is to increase
the cost to such Bank (or its Applicable Lending Office) of making or
maintaining any Euro-Dollar Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
or under its Note with respect thereto, by an amount deemed by such Bank to be
material, then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), which demand shall be accompanied by a certificate
showing, in reasonable detail, the calculation of such amount or amounts, the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction. For purposes hereof,
all requests, rules, guidelines or directives in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act shall be deemed to be a change
after the date hereof, regardless of the date enacted, adopted or issued and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities shall be deemed to be such a change
regardless of the date adopted, issued, promulgated or implemented (each a
“Regulatory Change”), provided, however, that if the applicable Bank shall have
implemented changes prior to the Closing Date in response to any such requests,
rules, guidelines or directives, then the same shall not be deemed to be a
change after the date hereof with respect to such Bank.

 

(b)                                 If any Bank shall have determined that,
after the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, including, without limitation, any Regulatory
Change, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.

 

(c)                                  Each Bank will promptly notify the Borrower
and the Administrative Agent of any event of which it has knowledge, occurring
after the date hereof, which will entitle such Bank to compensation pursuant to
this Section (although failure or delay on the part of any Bank to provide such
notice or to demand compensation pursuant to this Section, after receiving
notice of increased cost or reduced rate of return, shall not constitute a
waiver of such Bank’s right to demand such compensation unless such failure
materially prejudices Borrower’s rights hereunder) and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank.  A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to

 

53

--------------------------------------------------------------------------------


 

it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.

 

Section 8.4                                    Taxes.

 

(a)                                 Any and all payments by the Borrower to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities, including, without limitation,
penalties, interest and expenses, with respect thereto, excluding, in the case
of each Bank and the Administrative Agent, taxes imposed on its income (however
denominated), and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Bank or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Bank,
taxes imposed on its income (however denominated), and franchise or similar
taxes imposed on it, by the jurisdiction of such Bank’s Applicable Lending
Office or any political subdivision thereof (and, if different from the
jurisdiction of such Bank’s Applicable Lending Office, the jurisdiction of the
domicile of its Loans either established by the Bank pursuant to Section 9.14 or
determined by the applicable taxing authorities)(all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or participation therein to any Bank or the Administrative Agent, (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 8.4) such Bank, or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.1,
the original or a certified copy of a receipt evidencing payment thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, or charges or similar levies which arise from any payment made hereunder
or under any Note or participation therein or from the execution or delivery of,
or otherwise with respect to, this Agreement or any Note (hereinafter referred
to as “Other Taxes”).

 

(c)                                  The Borrower agrees to indemnify each Bank,
and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank,
or the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
(whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority).  Any payment required under
this indemnification shall be made within 15 days from the date such Bank or the
Administrative Agent (as the case may be) makes demand therefor.  The
Administrative Agent shall reasonably cooperate, at no cost to the
Administrative Agent or the Banks, with efforts by Borrower to recover any Taxes
or Other Taxes which Borrower reasonably believes were incorrectly or illegally
imposed.

 

54

--------------------------------------------------------------------------------


 

(d)                                 (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 8.4(d)(ii)(1),
(ii)(2) and (ii)(3) below) shall not be required if in the Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(1)                                 Each Bank organized under the laws of the
United States shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Bank is exempt from U.S. federal backup withholding tax.

 

(2)                                 Each Bank organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank listed on the signature
pages hereof and on or prior to the date on which it becomes a Bank in the case
of each other Bank, and from time to time thereafter if requested in writing by
the Borrower (but only so long as such Bank remains lawfully able to do so),
shall provide the Borrower with whichever of the following is applicable:

 

(A)                   If such Bank is claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(B)                   Executed originals of IRS Form W-8ECI;

 

55

--------------------------------------------------------------------------------


 

(C)                   if such Bank is claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate reasonably acceptable to Bank and the Borrower that such Bank is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(D)                   to the extent such Bank is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Bank is a partnership and one or more direct or indirect partners of
such Bank are claiming the portfolio interest exemption, such Bank may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

 

(3)                                 if a payment made to a Bank under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Bank shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

If the form provided by a Bank at the time such Bank first became a party to
this Agreement or at any time thereafter (other than solely by reason of a
change in United States law or a change in the terms of any treaty to which the
United States is a party after the date hereof) indicates a United States
interest withholding tax rate in excess of zero (or would have indicated such a
withholding tax rate if such form had been submitted and completed accurately
and completely and either was not submitted or was not completed accurately and
completely), or if a Bank otherwise is subject to United States interest
withholding tax at a rate in excess of zero at any time for any reason (other
than solely by reason of a change in United States law or regulation or a change
in any treaty to which the United States is a party after the date hereof),
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 8.4(a).  In addition, any amount that otherwise would be
considered “Taxes” or “Other Taxes”

 

56

--------------------------------------------------------------------------------


 

for purposes of this Section 8.4 shall be excluded therefrom if the Bank either
has transferred the domicile of its Loans pursuant to Section 9.14 or changed
the Applicable Lending Office with respect to such Loans and such amount would
not have been incurred had such transfer or change not been made.

 

(e)                                  For any period with respect to which a Bank
has failed to provide the Borrower with the appropriate form pursuant to
Section 8.4(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(a) with respect to Taxes imposed by the United States;
provided, however, that should a Bank, which is otherwise exempt from or subject
to a reduced rate of withholding tax, become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
as such Bank shall reasonably request to assist such Bank to recover such Taxes.

 

(f)                                   If the Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this Section
8.4, then such Bank will change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Bank, is not otherwise
disadvantageous to such Bank.

 

(g)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section 8.4
(including by the payment of additional amounts pursuant to this Section 8.4),
it shall pay to the Borrower an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes or Other Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid or if the
refund results from tax attributes unrelated to the event giving rise to the
indemnity payment.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

Section 8.5                                    Base Rate Loans Substituted for
Affected Euro-Dollar Loans.  If (i) the obligation of any Bank to make, or
convert outstanding Loans to, Euro-Dollar Loans has been suspended pursuant to
Sections 8.1 or 8.2 or (ii) any Bank has demanded compensation under Section 8.3
or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall, by at least
five (5) Euro-Dollar Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until

 

57

--------------------------------------------------------------------------------


 

such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist:

 

(a)                                 all Loans which would otherwise be made by
such Bank as Euro-Dollar Loans shall be made instead as Base Rate Loans (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and

 

after each of its Euro-Dollar Loans has been repaid, all payments of principal
which would otherwise be applied to repay such Euro-Dollar Loans shall be
applied to repay its Base Rate Loans instead.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                    Notices.  All notices, requests
and other communications to any party hereunder shall be in writing (including
bank wire, telex, facsimile transmission or similar writing) and shall be given
to such party:  (x) in the case of the Borrower or the Administrative Agent, at
its address or telecopy number set forth on the signature pages hereof, together
with copies thereof, in the case of the Borrower, to Latham & Watkins LLP, 355
S. Grand Avenue, Los Angeles, CA 90071, Attention: Glen B. Collyer, Esq.,
Telephone: (213) 485-1234, Telecopy: (213) 891-8763, and in the case of the
Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin, 10th Floor,
Houston, Texas 77002, Attention: Loan and Agency Services, Telephone: (713)
750-2513, Telecopy number: (713) 750-2223, and to Skadden, Arps, Slate,
Meagher & Flom LLP, 4 Times Square, New York, New York 10036, Attention: Martha
Feltenstein, Esq., Telephone: (212) 735-2272, Telecopy: (917) 777-2272, (y) in
the case of any Bank, at its address or telecopy number set forth on the
signature pages hereof or in its Administrative Questionnaire, or (z) in the
case of any party, such other address or telecopy number as such party may
hereafter specify for the purpose by notice to the Administrative Agent, the
Banks and the Borrower.  Each such notice, request or other communication shall
be effective (i) if given by telecopy, when such telecopy is transmitted to the
telecopy number specified in this Section, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.

 

Section 9.2                                    No Waivers.  No failure or delay
by the Administrative Agent or any Bank in exercising any right, power or
privilege hereunder or under any Note shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

Section 9.3                                    Expenses; Indemnification.  (a) 
The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent (including, without limitation, reasonable fees and
disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom LLP, local
counsel for the Administrative Agent, and travel, site visits, third party
reports

 

58

--------------------------------------------------------------------------------


 

(including Appraisals), mortgage recording taxes, environmental and engineering
expenses), in connection with the preparation and administration of this
Agreement, the Loan Documents and the documents and instruments referred to
therein, the syndication of the Loans, any waiver or consent hereunder or any
amendment or modification hereof or any Default or alleged Default hereunder and
(ii) if an Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent and each Bank, including, without limitation, reasonable
fees and disbursements of counsel for the Administrative Agent, in connection
with the enforcement of the Loan Documents and the instruments referred to
therein and such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel and settlements and
settlement costs, which may be incurred by such Indemnitee in connection with
any investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) and whether or not brought by
the Borrower, the General Partner or any affiliate of the Borrower, that may at
any time (including, without limitation, at any time following the payment of
the Obligations) be imposed on, asserted against or incurred by any Indemnitee
as a result of, or arising out of, or in any way related to or by reason of,
(i) any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document (including, without limitation, the
Borrower’s actual or proposed use of proceeds of the Loans, whether or not in
compliance with the provisions hereof), (ii) any violation by the Borrower or
the Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by the Borrower or any of the Environmental
Affiliates, including, without limitation, all on-site and off-site activities
involving Material of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, (v) the grant to the
Administrative Agent and the Banks of any Lien in any property or assets of the
Borrower or any stock or other equity interest in the Borrower, and (vi) the
exercise by the Administrative Agent and the Banks of their rights and remedies
(including, without limitation, foreclosure) under any agreements creating any
such Lien (but excluding in each case, as to any Indemnitee, any such losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements incurred solely by reason of (y) the
gross negligence or willful misconduct of such Indemnitee as finally determined
by a court of competent jurisdiction or (z) any investigative, administrative or
judicial proceeding imposed or asserted against any Indemnitee by any bank
regulatory agency or by any equity holder of such Indemnitee).  The Borrower’s
obligations under this Section shall survive the termination of this Agreement
and the payment of the Obligations.

 

(c)                                  The Borrower shall pay, and hold the
Administrative Agent and each of the Banks harmless from and against, any and
all present and future U.S. stamp, recording, transfer and other similar
foreclosure related taxes with respect to the foregoing matters and hold the
Administrative Agent and each Bank harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Bank) to pay such taxes.

 

59

--------------------------------------------------------------------------------


 

Section 9.4                                    Sharing of Set-Offs.  In addition
to any rights now or hereafter granted under applicable law or otherwise, and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Bank is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
held for the benefit of third parties, and any other indebtedness at any time
held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower against and on account of the Obligations of the Borrower then due
and payable to such Bank under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Bank.  Each Bank agrees that if it shall, by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Note held by
it, in respect of the aggregate amount of principal and interest due with
respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Notes.  The Borrower agrees, to the fullest extent that
it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

 

Section 9.5                                    Amendments and Waivers.  Any
provision of this Agreement (including any of the financial covenants given by
the Borrower pursuant to Section 5.8), the Notes or other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Banks (and, if the rights or duties of
the Administrative Agent are affected thereby, by the Administrative Agent);
provided that no such amendment or waiver shall (a) subject any Bank to any
additional obligation, unless signed by such Bank, or (b) unless signed by all
the Banks, (i) increase or decrease the Commitments of any Bank (except for a
ratable decrease in the Commitments of all Banks and except as contemplated in
the definition of the term “Loan Amount”) or increase the aggregate Commitments
or Loans above $250,000,000, (ii) reduce the principal of or rate of interest on
any Loan or any fees specified herein, (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or any fees hereunder or for any
reduction or termination of any Loan (notwithstanding the foregoing, however, it
is agreed that only the consent of the extending Banks shall be required in the
case of a partial “amend and extend”), (iv) release the Guaranty or otherwise
release any other collateral, (v) subordinate the Loans to any other Debt, or
(vi) change the percentage of the Commitments or Loans or of the aggregate
unpaid principal amount of the Notes, or the number of Banks, which shall be
required for the Banks or any of them to take any action under this Section 9.5
or any other provision of this Agreement.

 

60

--------------------------------------------------------------------------------


 

Section 9.6                                    Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that the
Borrower may not assign or otherwise transfer any of its rights under this
Agreement or the other Loan Documents without the prior written consent of all
Banks.

 

(b)                                 Any Bank may at any time grant to one or
more banks or other entities (each a “Participant”) participating interests in
its Commitment or any or all of its Loans.  In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii) or (iv) of Section 9.5 without the consent
of the Participant.  The Borrower agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits of
Article VIII with respect to its participating interest.  An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).

 

(c)                                  Any Bank may at any time assign to one or
more Eligible Assignees (each an “Assignee”) all, or a proportionate part of
all, of its rights and obligations under this Agreement, the Notes and the other
Loan Documents, and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit D attached hereto executed by such Assignee and such transferor Bank,
with (and subject to) the subscribed consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, and, provided no Event of
Default shall have occurred and be continuing, the Borrower, which consent shall
not be unreasonably withheld or delayed, provided further, however, that no such
consent by the Borrower shall be required in the case of an assignment to
another Bank.  Notwithstanding anything to the contrary contained herein, no
Bank may assign or participate its interest to the Borrower, its affiliates, or
subsidiaries. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Loan as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by any party shall be required.  Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note or Notes are issued to the
Assignee.  In connection with any such assignment (except for an assignment by a
Bank to its Affiliate), the transferor Bank shall pay to the Administrative
Agent an administrative fee for processing such assignment in the amount of
$3,500.  If the Assignee is not incorporated under the laws of the United States
of America or a state thereof, it shall deliver to the Borrower

 

61

--------------------------------------------------------------------------------


 

and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.4.

 

(d)                                 Intentionally Omitted.

 

(e)                                  Any Bank may at any time assign all or any
portion of its rights under this Agreement and its Note, to a Federal Reserve
Bank.  No such assignment shall release the transferor Bank from its obligations
hereunder.

 

(f)                                   No Assignee, Participant or other
transferee of any Bank’s rights shall be entitled to receive any greater payment
under Section 8.3 or 8.4 than such Bank would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Borrower’s prior written consent or by reason of the provisions of Section 8.2,
8.3 or 8.4 requiring such Bank to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.

 

(g)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.

 

Section 9.7                                    USA Patriot Act.  Each Bank
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

 

Section 9.8                                    Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Bank is a Defaulting Lender, the Loans of such Defaulting Lender
shall not be included in determining whether all Banks or the Required Banks
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.5, except that the Defaulting Lender’s
consent shall be required in connection with any increase in such Defaulting
Lender’s Commitment or Loans pursuant to Section 9.5(b)(i), any amendment
pursuant to Section 9.5(b)(ii) affecting its Loans or pursuant to
Section 9.5(z)), provided that any waiver, amendment or modification requiring
the consent of all Banks or each affected Bank which affects such Defaulting
Lender differently than other affected Banks shall require the consent of such
Defaulting Lender.

 

 

62

--------------------------------------------------------------------------------


 

Section 9.9                                    Governing Law; Submission to
Jurisdiction.

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF
LAW THAT WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW
YORK).

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Document and any action for enforcement of
any judgment in respect thereof may be brought in the courts of the State of New
York or of the United States of America for the Southern District of New York,
and, by execution and delivery of this Agreement, the Borrower hereby accepts
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof.  The Borrower irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the hand
delivery, or mailing of copies thereof by registered or certified mail, postage
prepaid, to the Borrower at its address set forth below.  The Borrower hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement or any other Loan Document brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  Nothing herein shall
affect the right of the Administrative Agent, any Bank or any holder of a Note
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.

 

Section 9.10                             Marshaling; Recapture.  Neither the
Administrative Agent nor any Bank shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations.  To the extent any Bank receives any payment by
or on behalf of the Borrower, which payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to the Borrower or its estate, trustee, receiver, custodian or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the Obligation
or part thereof which has been paid, reduced or satisfied by the amount so
repaid shall be reinstated by the amount so repaid and shall be included within
the liabilities of the Borrower to such Bank as of the date such initial
payment, reduction or satisfaction occurred.

 

Section 9.11                             Counterparts; Integration;
Effectiveness.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts hereof signed by each of the parties hereto
(or, in the case of any party as to which an executed counterpart shall not have
been received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).

 

63

--------------------------------------------------------------------------------


 

Section 9.12                             WAIVER OF JURY TRIAL.  EACH OF THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.13                             Survival.  All indemnities set forth
herein shall survive the execution and delivery of this Agreement and the other
Loan Documents and the making and repayment of the Loans hereunder.

 

Section 9.14                             Domicile of Loans.  Subject to the
provisions of Article VIII, each Bank may transfer and carry its Loans at, to or
for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Bank.

 

Section 9.15                             Limitation of Liability.  No claim may
be made by the Borrower or any other Person against the Administrative Agent or
any Bank or the affiliates, directors, officers, employees, attorneys or agent
of any of them for any consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or by the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower hereby waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

Section 9.16                             Optional Increase in Commitments.  At
any time prior to the date that is forty-two (42) months after the date of this
Agreement, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, if it so elects, increase the aggregate amount of
the Commitments (subject to proviso (b) in the next sentence), either by
designating a Qualified Institution not theretofore a Bank to become a Bank
(such designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Bank or Banks that such Bank’s Commitment shall be
increased, it being understood that no such existing Bank or Banks shall have
any obligation to so increase its Commitment).  Upon execution and delivery by
the Borrower and such Bank or other financial institution of an instrument in
form reasonably satisfactory to the Administrative Agent, such existing Bank
shall have a Commitment as therein set forth or such Qualified Institution shall
become a Bank with a Commitment as therein set forth and all the rights and
obligations of a Bank with such a Commitment hereunder; provided that:

 

(a)                                 the Borrower shall provide prompt notice of
such increase to the Administrative Agent, who shall promptly notify the Banks
and shall deliver a Notice of Borrowing for the full amount of such increase no
later than three (3) Business Days thereafter; and

 

(b)                                 the amount of such increase, together with
all other increases in the aggregate amount of the Commitments pursuant to this
Section 9.16 since the date of this Agreement, does not cause the Loan Amount to
exceed $250,000,000.

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

 

 

KILROY REALTY, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

Kilroy Realty Corporation, a Maryland corporation, its

 

general partner

 

 

 

 

 

 

 

By:

/s/ Tyler H. Rose

 

Name:

Tyler H. Rose

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

By:

/s/ Michelle Ngo

 

Name:

Michelle Ngo

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Kilroy Realty, L.P.

 

12200 West Olympic Boulevard, Suite 200

 

Los Angeles, California 90064

 

Attn: Tyler Rose and Michelle Ngo

 

Telephone number: (310) 481-8400

 

Telecopy number: (310) 841-6580

 

65

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND BANK:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Bank

 

 

 

 

 

By:

/s/ Marc Costantino

 

Name:

Marc Costantino

 

Title:

Executive Director

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue, 24th Floor

 

New York, NY 10179

 

Attn: Marc Costantino

 

Telephone number: (212) 622-8167

 

Telecopy number: (212) 270-2157

 

 

 

 

 

Domestic and Euro-Dollar Lending Office:

 

 

 

JPMorgan Chase Bank, N.A.

 

1111 Fannin, 10th Floor

 

Houston, Texas 77002

 

Attn: Loan and Agency Services

 

Telephone: (713) 427-6887

 

Telecopy number: (713) 750-2892

 

Commitment: $13,000,000

 

66

--------------------------------------------------------------------------------


 

SYNDICATION AGENT AND BANK:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ James P. Johnson

 

Name:

James P. Johnson

 

Title:

Senior Vice President

 

 

Commitment: $13,000,000

 

67

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT AND

 

BANK:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

By:

/s/ Carl Skanderup

 

Name:

Carl Skanderup

 

Title:

Vice President

 

 

Commitment: $13,000,000

 

68

--------------------------------------------------------------------------------


 

CO-DOCUMENTATION AGENT and

 

BANK:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Darin Mortimer

 

 

Name:

Darin Mortimer

 

 

Title:

Vice President

 

 

Commitment: $13,000,000

 

69

--------------------------------------------------------------------------------


 

CO-DOCUMENTATION AGENT and

 

BANK:

UNION BANK, N.A.

 

 

 

 

 

 

By:

/s/ Katherine Brandt

 

 

Name:

Katherine Brandt

 

 

Title:

Vice President

 

 

Commitment: $13,000,000

 

70

--------------------------------------------------------------------------------


 

BANK:

BANK OF THE WEST, a California

 

banking corporation

 

 

 

 

 

By:

/s/ Irina Galieva

 

Name:

Irina Galieva

 

Title:

Vice President/Documentation Manager

 

 

Commitment: $13,000,000

 

 

 

 

 

 

By:

/s/ Ben Arroyo

 

Name:

Ben Arroyo

 

Title:

Vice President

 

 

Syndications Officer, Senior

 

71

--------------------------------------------------------------------------------


 

BANK:

U.S. BANK NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

 

By:

/s/ Patrick J. Brown

 

 

Name:

Patrick J. Brown

 

 

Title:

Vice President

 

Commitment: $13,000,000

 

72

--------------------------------------------------------------------------------


 

BANK:

COMPASS BANK, an Alabama banking

 

corporation

 

 

 

 

By:

/s/ Brian Tuerff

 

 

Name:

Brian Tuerff

 

 

Title:

Senior Vice President

 

 

Commitment: $11,000,000

 

73

--------------------------------------------------------------------------------


 

BANK:

COMERICA BANK

 

 

 

 

 

By:

/s/ Charles Weddell

 

Name:

Charles Weddell

 

Title:

Vice President

 

Commitment: $11,000,000

 

74

--------------------------------------------------------------------------------


 

BANK:

KEYBANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael P. Szuba

 

Name:

Michael P. Szuba

 

Title:

Vice President

 

 

Commitment: $11,000,000

 

75

--------------------------------------------------------------------------------


 

Bank:

SUMITOMO MITSUI BANKING

 

CORPORATION

 

 

 

 

 

By:

/s/ William G. Karl

 

Name:

William G. Karl

 

Title:

General Manager

 

 

Commitment: $11,000,000

 

76

--------------------------------------------------------------------------------


 

BANK:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

By:

/s/ Christopher Usas

 

 

Name:

Christopher Usas

 

 

Title:

Director

 

 

 

 

Commitment: $10,000,000

 

 

 

 

 

BANK:

CHANG HWA COMMERCIAL BANK,

 

LTD, LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Chu-I Hung

 

Name:

Chu-I Hung

 

Title:

VP & General Manager

 

 

Commitment: $5,000,000

 

77

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

 

New York, New York

         , 2012

 

For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to the order of                            (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan made by the Bank to the Borrower pursuant to the Credit
Agreement referred to below on the Maturity Date.  The Borrower promises to pay
interest on the unpaid principal amount of each such Loan on the dates and at
the rate or rates provided for in the Credit Agreement.  All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of Administrative
Agent under the Credit Agreement (as defined below).

 

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
March 29, 2012, among the Borrower, the Banks party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and as Bank, J.P. Morgan Securities LLC, as
Joint Lead Arranger and Joint Bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of America,
N.A., as Syndication Agent, Wells Fargo Bank, National Association, as
Co-Syndication Agent, PNC Bank, National Association and Union Bank, N.A., as
Co-Documentation Agents, (as the same may be amended from time to time, the
“Credit Agreement”).

 

A-1

--------------------------------------------------------------------------------


 

Terms defined in the Credit Agreement are used herein with the same meanings. 
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

 

KILROY REALTY, L.P., a Delaware limited partnership

 

 

 

 

By:

Kilroy Realty Corporation, a Maryland corporation, its

 

general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of
Loan

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Kilroy Realty Corporation

Unencumbered Asset Portfolio

As of December 31, 2011

Fee Interest Properties

 

Property

 

Location

 

 

 

OFFICE

 

 

26541 Agoura Road

 

Calabasas, CA

5151 Camino Ruiz

 

Camarillo, CA

5153 Camino Ruiz

 

Camarillo, CA

5155 Camino Ruiz

 

Camarillo, CA

2240 E. Imperial Highway

 

El Segundo, CA

2250 E Imperial Highway

 

El Segundo, CA

2260 E Imperial Highway(1)

 

El Segundo, CA

3750 Kilroy Airport Way

 

Long Beach, CA

3760 Kilroy Airport Way

 

Long Beach, CA

3780 Kilroy Airport Way

 

Long Beach, CA

3800 Kilroy Airport Way

 

Long Beach, CA

3840 Kilroy Airport Way

 

Long Beach, CA

3880 Kilroy Airport Way(1)

 

Long Beach, CA

3900 Kilroy Airport Way

 

Long Beach, CA

12100 W. Olympic Boulevard

 

Los Angeles, CA

12200 W. Olympic Boulevard

 

Los Angeles, CA

12312 W. Olympic Boulevard

 

Los Angeles, CA

1633 26th Street

 

Santa Monica, CA

2100 Colorado Avenue

 

Santa Monica, CA

3130 Wilshire Boulevard

 

Santa Monica, CA

501 Santa Monica Boulevard

 

Santa Monica, CA

2829 Townsgate Road

 

Thousand Oaks, CA

12225 El Camino Real

 

San Diego, CA

12235 El Camino Real

 

San Diego, CA

12348 High Bluff Drive

 

San Diego, CA

12400 High Bluff Drive

 

San Diego, CA

6200 Greenwich Drive

 

San Diego, CA

6220 Greenwich Drive

 

San Diego, CA

15051 Avenue of Science

 

San Diego, CA

15073 Avenue of Science

 

San Diego, CA

15231 Avenue of Science

 

San Diego, CA

 

B-1

--------------------------------------------------------------------------------


 

15253 Avenue of Science

 

San Diego, CA

15333 Avenue of Science

 

San Diego, CA

15378 Avenue of Science

 

San Diego, CA

15004 Innovation Drive

 

San Diego, CA

15435 Innovation Drive

 

San Diego, CA

15445 Innovation Drive

 

San Diego, CA

13280 Evening Creek Drive South

 

San Diego, CA

13290 Evening Creek Drive South

 

San Diego, CA

13480 Evening Creek Drive North

 

San Diego, CA

13500 Evening Creek Drive North

 

San Diego, CA

13520 Evening Creek Drive North

 

San Diego, CA

7525 Torrey Santa Fe

 

San Diego, CA

7535 Torrey Santa Fe

 

San Diego, CA

7545 Torrey Santa Fe

 

San Diego, CA

7555 Torrey Santa Fe

 

San Diego, CA

2355 Northside Drive

 

San Diego, CA

2365 Northside Drive

 

San Diego, CA

2375 Northside Drive

 

San Diego, CA

2385 Northside Drive

 

San Diego, CA

2305 Historic Decatur Road

 

San Diego, CA

10020 Pacific Mesa Boulevard

 

San Diego, CA

4910 Directors Place

 

San Diego, CA

4921 Directors Place

 

San Diego, CA

4939 Directors Place

 

San Diego, CA

4955 Directors Place

 

San Diego, CA

5005 Wateridge Vista Drive

 

San Diego, CA

5010 Wateridge Vista Drive(1)

 

San Diego, CA

10770 Wateridge Circle

 

San Diego, CA

10243 Genetic Center Drive

 

San Diego, CA

6055 Lusk Avenue

 

San Diego, CA

6260 Sequence Drive

 

San Diego, CA

6290 Sequence Drive

 

San Diego, CA

6310 Sequence Drive

 

San Diego, CA

6340 Sequence Drive

 

San Diego, CA

6350 Sequence Drive

 

San Diego, CA

10390 Pacific Center Court

 

San Diego, CA

10394 Pacific Center Court

 

San Diego, CA

10398 Pacific Center Court

 

San Diego, CA

10421 Pacific Center Court

 

San Diego, CA

10445 Pacific Center Court

 

San Diego, CA

10455 Pacific Center Court

 

San Diego, CA

5717 Pacific Center Boulevard

 

San Diego, CA

9455 Towne Center Drive

 

San Diego, CA

 

B-2

--------------------------------------------------------------------------------


 

9785 Towne Center Drive

 

San Diego, CA

9791 Towne Center Drive

 

San Diego, CA

4175 E. La Palma Avenue

 

Anaheim, CA

8101 Kaiser Boulevard

 

Anaheim, CA

2211 Michelson Drive

 

Irvine, CA

111 Pacifica

 

Irvine, CA

999 Town & Country

 

Orange, CA

100 First Street

 

San Francisco, CA

15050 NE 36th Street

 

Redmond, CA

250 Brannan Street

 

San Francisco, CA

201 Third Street

 

San Francisco, CA

301 Brannan Street

 

San Francisco, CA

370 Third Street(1)

 

San Francisco, CA

4040 Civic Center

 

San Rafael, CA

601 108th Avenue NE

 

Bellevue, CA

 

 

 

INDUSTRIAL

 

 

1000 E. Ball Road

 

Anaheim, CA

1230 S. Lewis Street

 

Anaheim, CA

1250 N. Tustin Avenue

 

Anaheim, CA

3125 E. Coronado Street

 

Anaheim, CA

3130/3150 Miraloma Avenue

 

Anaheim, CA

3250 E. Carpenter Avenue

 

Anaheim, CA

3340 E. La Palma Avenue

 

Anaheim, CA

3355 E. La Palma Avenue

 

Anaheim, CA

4123 E. La Palma Avenue

 

Anaheim, CA

4155 E. La Palma Avenue

 

Anaheim, CA

5115 E. La Palma Avenue

 

Anaheim, CA

5325 E. Hunter Avenue

 

Anaheim, CA

1145 N. Ocean Boulevard

 

Anaheim, CA

1201 N. Miller Street

 

Anaheim, CA

1211 N. Miller Street

 

Anaheim, CA

1231 N. Miller Street

 

Anaheim, CA

950 W. Central Avenue

 

Brea, CA

1050 W. Central Avenue

 

Brea, CA

1150 W. Central Avenue

 

Brea, CA

895 Beacon Street

 

Brea, CA

955 Beacon Street

 

Brea, CA

1125 Beacon Street

 

Brea, CA

925 Lambert Road

 

Brea, CA

1075 Lambert Road

 

Brea, CA

1675 MacArthur Boulevard

 

Costa Mesa, CA

25202 Towne Center Drive

 

Foothill Ranch, CA

 

B-3

--------------------------------------------------------------------------------


 

12681 / 12691 Pala Drive

 

Garden Grove, CA

7421 Orangewood Avenue

 

Garden Grove, CA

7091 Belgrave Avenue

 

Garden Grove, CA

12271 Industry Street

 

Garden Grove, CA

12311 Industry Street

 

Garden Grove, CA

7261 Lampson Avenue

 

Garden Grove, CA

12472 Edison Way

 

Garden Grove, CA

12442 Knott Street

 

Garden Grove, CA

2055 SE Main Street

 

Irvine, CA

1951 E. Carnegie Avenue

 

Santa Ana, CA

2525 Pullman Street

 

Tustin, CA

14831 Franklin Avenue

 

Tustin, CA

2911 Dow Avenue

 

Tustin, CA

 

--------------------------------------------------------------------------------

(1)  Property was in redevelopment at December 31, 2011.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Kilroy Realty Corporation

Unencumbered Asset Portfolio

As of December 31, 2011

Leasehold Interest Properties

 

Property

 

Location

 

 

 

 

 

OFFICE

 

 

 

3750 Kilroy Airport Way

 

Long Beach, CA

 

3760 Kilroy Airport Way

 

Long Beach, CA

 

3780 Kilroy Airport Way

 

Long Beach, CA

 

3800 Kilroy Airport Way

 

Long Beach, CA

 

3840 Kilroy Airport Way

 

Long Beach, CA

 

3880 Kilroy Airport Way

 

Long Beach, CA

 

3900 Kilroy Airport Way

 

Long Beach, CA

 

370 Third Street(1)

 

San Francisco, CA

 

601 108th Avenue NE

 

Bellevue, CA

 

 

--------------------------------------------------------------------------------

(1)  Property was in redevelopment at December 31, 2011.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                     ,          among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), KILROY REALTY, L.P. (the “Borrower”)
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Assignment”) relates to
the Credit Agreement, dated as of March 29, 2012, among the Borrower, the Banks
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank,
J.P. Morgan Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger and Joint
Bookrunner, Wells Fargo Securities LLC, as Joint Lead Arranger and Joint
Bookrunner, Bank of America, N.A., as Syndication Agent, Wells Fargo Bank,
National Association, as Co-Syndication Agent, PNC Bank, National Association
and Union Bank, N.A., as Co-Documentation Agents (as the same may be amended
from time to time, the “Credit Agreement”).

 

WHEREAS, as provided under the Credit Agreement, the Assignor had a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $                    ;

 

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $                         are outstanding
at the date hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its Loans
thereunder in an amount equal to $                     (the “Assigned Amount”),
together with a corresponding portion of its outstanding Loans, and the Assignee
proposes to accept assignment of such rights and assume the corresponding
obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.                   Definitions.  All capitalized terms not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

SECTION 2.                   Assignment.  The Assignor hereby assigns and sells
to the Assignee all of the rights of the Assignor under the Credit Agreement to
the extent of the Assigned Amount, and the Assignee hereby accepts such
assignment from the Assignor and

 

D-1

--------------------------------------------------------------------------------


 

assumes all of the obligations of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, including the purchase from the Assignor of the
corresponding portion of the principal amount of the Loans made by the Assignor
outstanding at the date hereof.  Upon the execution and delivery hereof by the
Assignor, the Assignee, the Borrower and the Agent and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (i) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Bank under the Credit Agreement with a Loan in an
amount equal to the Assigned Amount, and (ii) the Loans of the Assignor shall,
as of the date hereof, be reduced by a like amount and the Assignor released
from its obligations under the Credit Agreement to the extent such obligations
have been assumed by the Assignee.  The assignment provided for herein shall be
without recourse to the Assignor.

 

SECTION 3.                   Payments.  As consideration for the assignment and
sale contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on
the date hereof in Federal funds the amount heretofore agreed between them.(1) 
Each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit Agreement which is for the account of the other party
hereto, it shall receive the same for the account of such other party to the
extent of such other party’s interest therein and shall promptly pay the same to
such other party.

 

SECTION 4.                   Consent of the Borrower and the Agent.  This
Agreement is conditioned upon the written consent of the Borrower and the
consent of the Agent pursuant to Section 9.6(c) of the Credit Agreement.  The
execution of this Agreement by the Borrower and the Agent is evidence of the
required consents.  Pursuant to Section 9.6(c) the Borrower agrees to execute
and deliver a Note payable to the order of the Assignee to evidence the
assignment and assumption provided for herein.

 

SECTION 5.                   Non-Reliance on Assignor.  The Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder, that it has not created any adverse claim upon such
interest and that such interest is free and clear of any adverse claim, and that
it is authorized to enter into this Agreement.  The Assignor makes no other
representation or warranty in connection with, and shall have no responsibility
with respect to, the solvency, financial condition, or statements of the
Borrower, or the validity and enforceability of the obligations of the Borrower
in respect of the Credit Agreement or any Note.  The Assignee acknowledges that
it has, independently and without reliance on the Assignor, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower.  The Assignee represents and warrants
that it is authorized to enter into this Agreement.

 

--------------------------------------------------------------------------------

(1)                                  The amount should combine principal
together with accrued interest and breakage compensation, if any, to be paid by
the Assignee, net of any portion of any up-front fee to be paid by the Assignor
to the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

D-2

--------------------------------------------------------------------------------


 

SECTION 6.                   Governing Law.  This Agreement shall be governed by
and construed in accordance with the external laws of the State of New York.

 

SECTION 7.                   Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CONSENTED TO:

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

KILROY REALTY, L.P.

 

 

 

By:

Kilroy Realty Corporation,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

Tyler H. Rose

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

D-5

--------------------------------------------------------------------------------


 

SCHEDULE 4.22

 

LABOR MATTERS

 

None

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

DEFINITIONS

 

 

 

Section 1.1

Definitions

1

Section 1.2

Accounting Terms and Determinations

19

Section 1.3

Types of Borrowings

19

 

 

 

ARTICLE II

 

THE CREDITS

 

 

 

Section 2.1

Commitments to Lend

19

Section 2.2

Notice of Borrowing

20

Section 2.3

Intentionally Omitted

20

Section 2.4

Notice to Banks; Funding of Loans

20

Section 2.5

Notes

21

Section 2.6

Maturity of Loans

21

Section 2.7

Interest Rates

22

Section 2.8

Fees

23

Section 2.9

Extended Maturity Date; Mandatory Termination

23

Section 2.10

Mandatory Prepayment

24

Section 2.11

Optional Prepayments

24

Section 2.12

General Provisions as to Payments

26

Section 2.13

Funding Losses

27

Section 2.14

Computation of Interest and Fees

27

Section 2.15

Method of Electing Interest Rates

27

 

 

 

ARTICLE III

 

CONDITIONS

 

 

 

Section 3.1

Closing

29

Section 3.2

Borrowings

30

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Existence and Power

31

Section 4.2

Power and Authority

32

Section 4.3

No Violation

32

Section 4.4

Financial Information

32

 

i

--------------------------------------------------------------------------------


 

Section 4.5

Litigation

33

Section 4.6

Compliance with ERISA

33

Section 4.7

Environmental Compliance

33

Section 4.8

Taxes

35

Section 4.9

Full Disclosure

35

Section 4.10

Solvency

35

Section 4.11

Use of Proceeds; Margin Regulations

35

Section 4.12

Governmental Approvals

35

Section 4.13

Investment Company Act; Public Utility Holding Company Act

35

Section 4.14

Closing Date Transactions

36

Section 4.15

Representations and Warranties in Loan Documents

36

Section 4.16

Patents, Trademarks, etc.

36

Section 4.17

No Default

36

Section 4.18

Licenses, etc.

36

Section 4.19

Compliance With Law

36

Section 4.20

No Burdensome Restrictions

36

Section 4.21

Brokers’ Fees

37

Section 4.22

Labor Matters

37

Section 4.23

Organizational Documents

37

Section 4.24

Principal Offices

37

Section 4.25

REIT Status

37

Section 4.26

Ownership of Property

37

Section 4.27

Insurance

37

 

 

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

 

 

Section 5.1

Information

38

Section 5.2

Payment of Obligations

40

Section 5.3

Maintenance of Property; Insurance

40

Section 5.4

Conduct of Business

41

Section 5.5

Compliance with Laws

41

Section 5.6

Inspection of Property, Books and Records

41

Section 5.7

Existence

42

Section 5.8

Financial Covenants

42

Section 5.9

Restriction on Fundamental Changes; Operation and Control

43

Section 5.10

Changes in Business

43

Section 5.11

Sale of Unencumbered Asset Pool Properties

43

Section 5.12

Fiscal Year; Fiscal Quarter

43

Section 5.13

Margin Stock

44

Section 5.14

Use of Proceeds

44

Section 5.15

General Partner Status

44

Section 5.16

Certain Requirements for the Unencumbered Asset Pool

44

Section 5.17

Aggregate Total Asset Value Limitation

44

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DEFAULTS

 

 

 

Section 6.1

Events of Default

44

Section 6.2

Rights and Remedies

47

Section 6.3

Notice of Default

48

 

 

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 7.1

Appointment and Authorization

48

Section 7.2

Administrative Agent and Affiliates

48

Section 7.3

Action by Administrative Agent

49

Section 7.4

Consultation with Experts

49

Section 7.5

Liability of Administrative Agent

50

Section 7.6

Indemnification

50

Section 7.7

Credit Decision

50

Section 7.8

Successor Administrative Agent

50

Section 7.9

Administrative Agent’s Fee

51

Section 7.10

Copies of Notices

51

 

 

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.1

Basis for Determining Interest Rate Inadequate or Unfair

51

Section 8.2

Illegality

52

Section 8.3

Increased Cost and Reduced Return

52

Section 8.4

Taxes

54

Section 8.5

Base Rate Loans Substituted for Affected Euro-Dollar Loans

57

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

Section 9.1

Notices

58

Section 9.2

No Waivers

58

Section 9.3

Expenses; Indemnification

58

Section 9.4

Sharing of Set-Offs

60

Section 9.5

Amendments and Waivers

60

Section 9.6

Successors and Assigns

61

Section 9.7

USA Patriot Act

62

Section 9.8

Defaulting Lenders

62

Section 9.9

Governing Law; Submission to Jurisdiction

63

Section 9.10

Marshaling; Recapture

63

 

iii

--------------------------------------------------------------------------------


 

Section 9.11

Counterparts; Integration; Effectiveness

63

Section 9.12

WAIVER OF JURY TRIAL

64

Section 9.13

Survival

64

Section 9.14

Domicile of Loans

64

Section 9.15

Limitation of Liability

64

Section 9.16

Optional Increase in Commitments

64

 

Exhibit A

-

Form of Note

Exhibit B

-

Unencumbered Asset Pool Properties (Fee Interests)

Exhibit C

-

Unencumbered Asset Pool Properties (Leasehold Interests)

Exhibit D

-

Form of Assignment and Assumption Agreement

 

 

 

Schedule 4.22

-

Labor Matters

 

iv

--------------------------------------------------------------------------------